Opinion

PALMER, J.
Following a jury trial, the defendant, Dennis Hodge, was convicted of one count of murder *210in violation of General Statutes § 53a-54a (a),1 one count of manslaughter in the first degree in violation of General Statutes § 53a-55 (a) (l),2 and carrying a pistol without a permit in violation of General Statutes § 29-35.3 The trial court rendered judgment in accordance with the jury verdict, and the defendant appealed to this court pursuant to General Statutes § 51-199 (b) (3).4 On appeal, the defendant claims that he is entitled to a new trial because: (1) the state, in selecting the twelve person jury that convicted him, improperly used its peremptory challenges in a discriminatory manner; and (2) the trial court improperly instructed the jury with respect to the affirmative defense of extreme emotional disturbance. We reject these claims and, accordingly, we affirm the judgment of the trial court.
The jury reasonably could have found the following facts. On or about January 29, 1992, the defendant’s mother, Willie Mae Hodge Perry, who resided in New Haven, contacted the defendant to inform him that her kitchen had sustained damage as a result of a fire. Several days thereafter, the defendant, who was living in New Jersey at the time, returned to Connecticut and *211took up residence with Perry. Perry, in the meantime, had retained the services of Biller Associates, an independent insurance adjuster,5 to assess the extent of the fire damage and to process a claim with Perry’s insurance company. Over the next several days, the defendant met with the victims, Lawrence Biller, the owner and president of Biller Associates, and Bruce Horowitz, who was employed by Biller Associates as an adjuster, at Perry’s residence. Biller and Horowitz already had arranged for an independent cleaning contractor, known as Servpro, to clean Perry’s house and, according to the defendant, had received an assignment form, signed by Perry, authorizing payment of a portion of the insurance proceeds directly to Servpro.
During March and April, 1992, questions arose concerning the amount of the insurance settlement and the manner in which payment to Servpro was to be made. Because the defendant and Perry had expected to receive approximately $20,000 from Perry’s insurer, they were disappointed to learn from Horowitz, on April 8, that Perry, instead, would be receiving a total net settlement of approximately $15,500. Horowitz assured them, however, that he had done all that he could. When asked by the defendant about the payment for cleaning services, Horowitz stated that Servpro’s bill of $4700 already had been paid.
Later in April, 1992, however, the defendant learned from an agent of Perry’s insurance company that the insurer had prepared two checks, one payable to Perry in the approximate amount of $12,500, and the other payable to Servpro in the approximate amount of $4700. The defendant telephoned Biller Associates several times in an unsuccessful effort to discuss the apparent *212discrepancy in the payment to Servpro, which the defendant believed was the reason why Perry was to receive $3000 less than she had been promised originally. When the defendant telephoned the company on April 29, he indicated that he would be away for a short period of time, and provided the company with a telephone number where he could be contacted. The defendant expressly requested, moreover, that Biller Associates contact him, rather than Perry, to resolve the matter. Notwithstanding this request, Horowitz contacted Perry during the defendant’s absence. Upon the defendant’s return, he arranged a meeting at Horowitz’ office on May 4 to discuss further the matter of the payment to Servpro.
On the morning of May 4, 1992, the defendant met with Horowitz and Biller in Biller’s office. After expressing his dissatisfaction with the fact that Perry stood to receive $3000 less than she had expected, the defendant proposed that Biller Associates remit one half of that amount, $1500, to Perry. Biller asked the defendant whether he expected Biller to pay the defendant $1500 of Biller’s own money, and inquired as to what measures the defendant expected to take if the defendant and Biller Associates were unable to resolve the matter. The defendant responded: “I would go to war with you. I will cause you and your company as much pain as you’ve caused me and my family.” The defendant added that he would file a civil suit if necessary. Biller replied that no one had ever prevailed in a lawsuit against Biller Associates. After some further discussion, Biller stated that the matter would not be resolved that day. The defendant then inquired: “[S]o that’s the way it is?” Biller replied: “[T]hat’s the way it is.” As the defendant rose to leave, he pulled out a nine millimeter handgun and shot and killed both Biller and Horowitz. The defendant immediately left the scene and, thereafter, fled to Costa Rica.6
*213After a police investigation of the killings, the defendant was charged with two counts of murder in violation of § 53a-54a (a), one count of capital felony in violation of General Statutes § 53a-54b (8)7 and one count of carrying a pistol without a permit in violation of § 29-35. Three weeks after the shootings, the defendant, who had returned to the United States from Costa Rica, was arrested.8
At the defendant’s trial, several employees of Biller Associates testified regarding the events leading up to and culminating in the deaths of the victims. The testimony of these witnesses, who were present in the Biller Associates office at the time of the shootings, established the defendant as the shooter. In addition, Edward McDonough, a physician with the state medical examiner’s office, testified that both victims had died as a result of multiple gunshot wounds. McDonough concluded that Biller’s body had seven entry wounds, one of which was from a bullet that had severed Biller’s spinal cord. McDonough located three entry wounds on Horowitz’ body, including one from a bullet that had entered his back and penetrated his aorta.
The defendant, who testified in his own defense, admitted that he had shot the victims, but sought to establish the affirmative defenses of mental disease or defect9 and extreme emotional disturbance.10 In support *214of these defenses, the defendant presented the testimony of Ezra Griffith, a psychiatrist and the director of the Connecticut Mental Health Center (mental health center), who opined that the defendant was legally insane at the time of the shootings and, further, that he had acted under an extreme emotional disturbance. The defendant also adduced the testimony of John Ceg-alis, a clinical psychologist, who testified that the defendant, although not legally insane when he shot the victims, was suffering from an extreme emotional disturbance. In rebuttal, the state presented the testimony of Donald Grayson, a psychiatrist, who refuted both affirmative defenses.
The trial court instructed the jury on capital felony, murder, first degree manslaughter as a lesser included offense of murder and carrying a pistol without a permit. After deliberating for nine days, the jury, which twice had indicated that it was deadlocked, returned a verdict of guilty of murder with respect to the death of Biller and of first degree manslaughter with respect to the death of Horowitz. The jury also found the defendant guilty on the charge of carrying a pistol without a permit. The trial court rendered judgment sentencing the defendant to consecutive prison terms of fife on the murder count, twenty years on the manslaughter count and five years on the count of carrying a pistol without a permit.* 11 Additional facts will be set forth as necessary.
*215I
THE PEREMPTORY CHALLENGES CLAIM
The defendant first claims that he is entitled to a new trial under the equal protection clause of the fourteenth amendment to the United States constitution12 because the state, during jury selection, improperly discriminated against six minority venirepersons by exercising its peremptory challenges to strike those prospective jurors from the juiy array in violation of Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986), and its progeny. We reject the defendant’s claim.
The following additional facts are relevant to our resolution of this claim. Jury selection for the defendant’s trial, which involved the potentially racially charged shooting deaths of two white men by the defendant, who is African-American, took place over thirty-eight days, during which thirty-three panels were summoned, approximately 400 venirepersons were sworn and seventy-two persons were fully voir dired. In light of the capital felony charges, the court granted each party thirty-one peremptory challenges. Of those, the state used twenty-four, six of which were challenged by the defendant as discriminatory under Batson. The trial court rejected the defendant’s Batson challenges, concluding that, in each case, the state had provided credible, race neutral reasons for exercising its peremptory challenge. The final jury of twelve regular and three alternate jurors included four African-Americans and two Hispanics. Additional facts specific to the state’s allegedly improper use of its peremptory challenges are set forth below.
*216A
Background
We begin our analysis of the defendant’s claim with an overview of our jury selection process and the use of peremptory challenges. “Voir dire plays a critical function in assuring the criminal defendant that his [or her] Sixth Amendment right to an impartial jury will be honored. Rosales-Lopez v. United States, 451 U.S. 182, 188, 101 S. Ct. 1629, 68 L. Ed. 2d 22 (1981).” (Internal quotation marks omitted.) State v. Mercer, 208 Conn. 52, 61, 544 A.2d 611 (1988). “Part of the guarantee of a defendant’s right to an impartial jury is an adequate voir dire to identify unqualified jurors. Morgan v. Illinois, 504 U.S. 719, 729, 112 S. Ct. 2222, 119 L. Ed. 2d 492 (1992).” State v. Patterson, 230 Conn. 385, 391, 645 A.2d 535 (1994). “Our constitutional and statutory law permit each party, typically through his or her attorney, to question each prospective juror individually, outside the presence of other prospective jurors, to determine the venireperson’s fitness to serve on the jury. Conn. Const., art. I, § 19;13 General Statutes § 54-82f;14 Practice Book § 848 [now § 42-12].”15 State v. Robinson, 237 *217Conn. 238, 247, 676 A.2d 384 (1996). Because the purpose of voir dire is to discover “if there is any likelihood that some prejudice is in the juror’s mind which will even subconsciously affect his [or her] decision of the case, the party who may be adversely affected should be permitted questions designed to uncover that prejudice. This is particularly true with reference to the defendant in a criminal case.” (Internal quotation marks omitted.) State v. Rogers, 197 Conn. 314, 318, 497 A.2d 387 (1985). “After the completion of the voir dire of a particular venireperson, a party may challenge the venireperson for cause. The court must excuse that juror if the judge ... is of the opinion from the examination that [the] juror would be unable to render a fair and impartial verdict .... Unless one of the patties exercises a peremptory challenge to remove the venireperson, a venireperson who has not been excused for cause must be accepted by the parties as a prospective member of the jury panel. . . . The purpose of voir dire is to facilitate [the] intelligent exercise of peremptory challenges and to help uncover factors that would dictate disqualification for cause.” (Citations omitted; internal quotation marks omitted.) State v. Robinson, supra, 247-48.
Peremptory challenges are deeply rooted in our nation’s jurisprudence and serve as “one state-created means to the constitutional end of an impartial jury and a fair trial.” Georgia v. McCollum, 505 U.S. 42, 57, 112 S. Ct. 2348, 120 L. Ed. 2d 33 (1992). Although such challenges generally may be based on subjective as well as objective criteria; see, e.g., Burks v. Borg, 27 F.3d 1424, 1429 (9th Cir. 1994), cert. denied, 513 U.S. 1160, 115 S. Ct. 1122, 130 L. Ed. 2d 1085 (1995); they may not be used to exclude a prospective juror because of his or her race or gender. J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 146, 114 S. Ct. 1419,128 L. Ed. 2d 89 (1994) (gender); Batson v. Kentucky, supra, 476 U.S. 89 (race). *218“In Batson . . . the United States Supreme Court recognized that a claim of purposeful racial discrimination on the part of the prosecution16 in selecting a jury raises constitutional questions of the utmost seriousness, not only for the integrity of a particular trial but also for the perceived fairness of the judicial system as a whole. . . . The court concluded that [although a prosecutor ordinarily is entitled to exercise permitted peremptory challenges for any reason at all, as long as that reason is related to his [or her] view concerning the outcome of the case to be tried . . . the Equal Protection Clause17 forbids the prosecutor to challenge potential jurors solely on account of their race .... State v. Hinton, 227 Conn. 301, 323, 630 A.2d 593 (1993); State v. Smith, 222 Conn. 1, 10-11, 608 A.2d 63, cert. denied, 506 U.S. 942, 113 S. Ct. 383, 121 L. Ed. 2d 293 (1992); State v. Gonzalez, 206 Conn. 391, 394, 538 A.2d 210 (1988).” (Citation omitted; internal quotation marks omitted.) State v. Robinson, supra, 237 Conn. 243-44. Relying on the rationale underlying Batson, the United States Supreme Court has held that gender-based challenges also are impermissible. J.E.B. v. Alabama ex rel. T.B., supra, 146.
Under Connecticut law, “[o]nce a [party] asserts a Batson claim, the [opposing party] must advance a neutral explanation for the venireperson’s removal. . . . The [party asserting the Batson claim] is then afforded the opportunity to demonstrate that the [opposing party’s] articulated reasons are insufficient or pretextual. . . . [T]he trial court then [has] the duty to determine *219if the [party asserting the Batson claim] has established purposeful discrimination.”18 (Citations omitted; internal quotation marks omitted.) State v. Hinton, supra, 227 Conn. 323; accord State v. Robinson, supra, 237 Conn. 244-45. “The [party asserting the Batson claim] carries the ultimate burden of persuading the trial court, by a preponderance of the evidence, that the jury selection process in his or her particular case was tainted *220by purposeful discrimination.’’19 State v. Gonzalez, *221supra, 206 Conn. 395; accord State v. Beltran, 246 Conn. 268, 278, 717 A.2d 168 (1998).
*222“We have identified several specific factors that may indicate that [a party’s removal] of a venireperson through a peremptory challenge was . . . motivated [by race or gender]. These include, but are not limited to: (1) [t]he reasons given for the challenge were not related to the trial of the case ... (2) the [party exercising the peremptory strike] failed to question the challenged juror or only questioned him or her in a perfunctory manner ... (3) prospective jurors of one race [or gender] were asked a question to elicit a particular response that was not asked of the other jurors ... (4) persons with the same or similar characteristics but not the same race [or gender] as the challenged juror were not struck ... (5) the [party exercising the peremptory strike] advanced an explanation based on a group bias where the group trait is not shown to apply to the challenged juror specifically . . . and (6) the [party exercising the peremptory strike] used a disproportionate number of peremptory challenges to exclude members of one race [or gender].” (Internal quotation marks omitted.) State v. Hinton, supra, 227 Conn. 325. Moreover, “[although the racial composition of the jury impaneled is certainly not dispositive of the issue20. . . it is a factor that we must consider in assessing the . . . explanation [of the party who exercises the allegedly unconstitutional peremptory challenge].” (Citation omitted; internal quotation marks omitted.) Id., 332; see *223also United States v. Alvarado, 951 F.2d 22, 26 (2d Cir. 1991) (“[t]he waiving of [a peremptory] challenge when minority venirepersons were available for challenge . . . is a factor that can lend some support to a finding of race neutral challenges”).
In assessing the reasons proffered in support of the use of aperemptory challenge, we note that “[a]n explanation . . . need not ... be pigeon-holed as wholly acceptable or wholly unacceptable . . . and even where the acceptability of a particular explanation is doubtful, the inquiry is not at an end. In deciding the ultimate issue of discriminatory intent, the judicial officer is entitled to assess each explanation in light of all the other evidence relevant to prosecutorial intent. The officer may think a dubious explanation undermines the bona fides of other explanations or may think that the sound explanations dispel the doubt raised by a questionable one. As with most inquiries into state of mind, the ultimate determination depends on an aggregate assessment of all the circumstances.” (Citation omitted; internal quotation marks omitted.) United States v. Alvarado, supra, 951 F.2d 26.
In reviewing a trial court’s finding that the reasons given by a prosecutor for the use of a peremptory challenge were not pretextual, this court previously has declined to review all of the reasons given by the prosecutor in support of his or her use of the peremptory challenge once we concluded that at least one of the reasons articulated was race neutral. E.g., State v. Smith, supra, 222 Conn. 14 n.8 (refusing to consider validity of state’s second proffered reason after concluding first was valid); State v. Gonzalez, supra, 206 Conn. 405 (same). To clarify any possible ambiguity regarding the proper role of the trial court in resolving Batson claims, we emphasize that, in evaluating such a claim, the trial court must consider all of the proffered reasons together in determining whether, as a factual *224matter, the party exercising the peremptory challenge was motivated, in whole or in part, by impermissible discriminatory considerations.21
Finally, the trial court’s decision on the question of discriminatory intent represents a finding of fact that will necessarily turn on the court’s evaluation of the demeanor and credibility of the attorney of the party exercising the peremptory challenge. Hernandez v. New York, 500 U.S. 352, 365, 111 S. Ct. 1859, 114 L. Ed. 2d 395 (1991); Batson v. Kentucky, supra, 476 U.S. 98 n.21; United States v. Alvarado, supra, 951 F.2d 25; State v. Gonzalez, supra, 206 Conn. 395. Accordingly, a trial court’s determination that there has or has not been intentional discrimination is afforded great deference and will not be disturbed unless it is clearly erroneous. State v. Hinton, supra, 227 Conn. 323-24; see State v. Gonzalez, supra, 406-407. “A finding of fact is clearly erroneous when there is no evidence in the record to support it ... or when although there is evidence to support it, the reviewing court on the entire evidence is left with the definite and firm conviction that a mistake has been committed.” (Internal quotation marks omitted.) United Components, Inc. v. Wdowiak, 239 Conn. 259, 263, 684 A.2d 693 (1996).22
*225B
The Individual Batson Challenges
We now address the propriety of the state’s exercise of each of the six peremptory challenges that gave rise to the defendant’s Batson claims. We conclude that, with respect to each challenge, the trial court’s rejection of the defendant’s Batson claim was not clearly erroneous.
Two preliminary issues require resolution prior to our consideration of the defendant’s arguments. First, with respect to each of his Batson claims, the defendant contends that none of the reasons articulated by the state constituted a neutral, nondiscriminatory ground for the exercise of the peremptory challenge. The defendant therefore contends that the trial court was required to find, in light of the allegedly pretextual nature of all of the reasons proffered by the state, that the state’s exercise of each of the six peremptory challenges was the product of purposeful discrimination. The defendant relied solely upon this argument in the trial court in support of his Batson claims.
*226In the alternative, the defendant, for the first time on appeal, asserts that he is not required to establish that the state exercised each of the allegedly improper peremptory challenges solely for discriminatory reasons. He claims, instead, that he must show only that the use of the peremptory challenge was at least partially motivated by impermissible discriminatory considerations and that, upon such a showing, the burden then shifts to the state to establish that it nevertheless would have exercised the peremptory challenge solely for nondiscriminatory reasons. In support of this argument, the defendant relies on Howard v. Senkowski, 986 F.2d 24, 25 (2d Cir. 1993), a federal habeas coipus case in which a state prosecutor, after a trial that had been conducted prior to the United States Supreme Court’s decision in Batson, acknowledged that he had exercised a peremptory challenge to excuse an African-American venireperson due, in part, to the prospective juror’s race.
We do not doubt that, in certain circumstances, a trial court, after hearing the reasons why a peremptory challenge was used to remove a particular venire-person, reasonably could conclude that the use of that challenge was based on both impermissible discriminatory reasons and valid, nondiscriminatory reasons. In such circumstances, the dual motivation analysis set forth in Howard v. Senkowski, supra, 986 F.2d 24, would be applicable. In this case, however, the defendant failed to raise a dual motivation claim in the trial court; the defendant asserted only that the reasons articulated by the state’s attorney compelled the conclusion that the state’s attorney had engaged in purposeful discrimination. Moreover, the trial court expressly found that the reasons given by the state’s attorney for striking the six minority venirepersons were not pretextual. Because the defendant failed to raise a dual motivation *227claim, the trial court never addressed it and, consequently, the record is inadequate for consideration of the defendant’s unpreserved claim. See State v. Golding, 213 Conn. 233, 240, 567 A.2d 823 (1989) (“The defendant bears the responsibility for providing a record that is adequate for review of his claim of constitutional error. If the facts revealed by the record are insufficient, unclear or ambiguous as to whether a constitutional violation has occurred, we will not attempt to supplement or reconstruct the record, or to make factual determinations, in order to decide the defendant’s claim.”).
Second, in support of his contention that the trial court improperly rejected his Batson claims, the defendant relies, to a considerable degree, on the argument that the state failed to exercise peremptory challenges against certain white venirepersons with characteristics similar to the minority venirepersons who were the subject of the defendant’s Batson claims. See State v. Hinton, supra, 227 Conn. 325 (pretext may be shown where “persons with the same or similar characteristics but not the same race as the challenged juror were not struck”). The defendant articulated this disparate treatment claim in connection with three of his Batson challenges; see parts IB 3,1B 5 and IB 6 of this opinion; thereby enabling the trial court to consider the facts of his claim with respect to those three venirepersons. Accordingly, the record is adequate for our review of the defendant’s claim with respect to those three venire-persons. Because, however, the defendant failed to raise a disparate treatment claim with respect to the other three venirepersons, the record is inadequate for appellate review of his claim with respect to those venirepersons. See State v. Golding, supra, 213 Conn. 240.
The defendant, nevertheless, urges us to review his unpreserved disparate treatment claims in light of our *228recent decision in State v. Robinson, supra, 237 Conn. 238, in which we concluded that a defendant may renew a disparate treatment claim regarding the state’s use of a peremptory challenge even at the conclusion of voir dire because such a claim “require[s] knowledge of the state’s use of all of its peremptory challenges.” Id., 250. Although, under Robinson, a defendant may renew a disparate treatment claim at the end of the voir dire process, the defendant in this case failed to do so. Because a disparate treatment claim raises factual questions that must be decided by the trial court, the defendant’s failure to raise the claim in the trial court is fatal to his claim on appeal.23 Accordingly, in determining the propriety of the trial court’s findings on the defendant’s Batson claims, we do not consider the defendant’s disparate treatment claim in those instances in which the defendant failed to raise that claim in the trial court.24
*2291
Venireperson C.W.25
On the eighth day of voir dire,26 the state claimed that venireperson C.W., an African-American female, should be excused for cause. The trial court disagreed, and the state exercised a peremptory challenge to remove C.W. from the panel. In response to the defendant’s request for a race neutral explanation for the exercise of the peremptory challenge, the state’s attorney reiterated the reasons that he had articulated in support of his challenge for cause, namely, that: (1) C.W. initially had indicated that she would hold the state to a standard of proof higher than proof beyond a reasonable doubt;27 (2) C.W. had expressed reluctance, based on her religious convictions, to voice her personal opinion or to judge another person;28 (3) both C.W.’s son and brother had criminal convictions; and (4) C.W. believed that her cousin, who had been indicted for a homicide in New York, had been treated harshly by the police in light of his claim of self-defense. The state’s attorney further observed that, although C.W. had expressed the belief that she could be fair, she also had expressed some concern over the possibility that the defendant might be required to serve time in prison. The state’s attorney emphasized that “we have not. . . had a juror where all these circumstances existed in *230[his or her] life, nor have we taken a juror where there has been doubt about whether they understand proof beyond a reasonable doubt. There is no one who has been accepted who in any way remotely approaches [C.W.] as far as her background . . . .” The state’s attorney also observed that two of the five jurors who already had been accepted were members of a minority group.
In response, the defendant sought to downplay the role that police testimony would play in the case by stating that, because the defendant admitted that he had shot and killed the victims, the crux of the case was the defendant’s mental state at the time he fired the shots. He characterized C.W. as “fair minded, intelligent, and introspective,” disputed that she had demonstrated any indication that she was biased against the state, and disagreed with the conclusion of the state’s attorney that C.W. would not apply the appropriate standard of proof. The defendant asserted, moreover, that the selection of two jurors who were members of a minority group was irrelevant to the determination whether the state’s use of a peremptory challenge to exclude C.W. from the panel was racially motivated. The trial court upheld the state’s use of the peremptory challenge to excuse C.W., concluding that the state had exercised the challenge for valid, race neutral reasons.29
*231We agree with the state that the record supports the trial court’s finding that the reasons given by the state’s attorney for excusing C.W. were legitimate. Courts consistently have upheld the use of peremptory challenges to excuse a venireperson with a close relative who has been prosecuted because of the real possibility that the venireperson may harbor resentment against prosecuting authorities generally. See, e.g., Lovejoy v. United States, 92 F.3d 628, 631 (8th Cir. 1996); United States v. Johnson, 941 F.2d 1102, 1109 (10th Cir. 1991); United States v. Hughes, 911 F.2d 113, 114 (8th Cir. 1990); People v. Chambie, 189 Cal. App. 3d 149, 156, 234 Cal. Rptr. 308 (1987); Henry v. State, 265 Ga. 732, 733-34, 462 S.E.2d 737 (1995); State v. Brown, 507 So. 2d 304, 309 (La. App. 1987). C.W testified that her son, brother and cousin each had a prior arrest record and that her son had been prosecuted by the New Haven office of the state’s attorney, the same office involved in prosecuting the present case. In addition, C.W. characterized her cousin’s treatment at the hands of the prosecutor who handled his case as unfair. Although C.W. stated that she would not allow these considerations to affect her impartiality as a juror, a prosecutor is not bound to accept the venireperson’s reassurances, but, rather, is entitled to rely on his or her own experience, judgment and intuition in such matters. See State v. Hinton, supra, 227 Conn. 326-27 (“[t]he fact that a prosecutor distrusts a juror or finds [the juror’s] responses not to be credible [may] be a sufficiently race-neutral reason for using a peremptory challenge” [internal quotation *232marks omitted]); State v. Smith, supra, 222 Conn. 14-15 (“[a] venireperson’s assessment of his [or her] own prejudices may be untrustworthy for a variety of reasons”). Furthermore, C.W.’s son, like the defendant, had been represented by a public defender, a legitimate ground for suspecting that C.W. might favor the defense. Additional support for the state’s attorney’s reasonable apprehension regarding C.W.’s impartiality may be found in the concern expressed by C.W. over the possibility that the defendant, upon conviction, might be faced with a prison term. Finally, C.W.’s equivocation with respect to holding the state to a higher burden of proof than proof beyond a reasonable doubt and her expressed reluctance to judge others also were valid, nondiscriminatory reasons for excusing her. See United States v. Blackman, 66 F.3d 1572, 1574 (11th Cir. 1995), cert. denied, 517 U.S. 1126, 116 S. Ct. 1365, 134 L. Ed. 2d 531 (1996). In light of the foregoing, we conclude that the trial court’s rejection of the defendant’s Batson claim with respect to C.W. was not clearly erroneous.
2
Venireperson J.G.
On the tenth day of voir dire, the state, after unsuccessfully challenging venireperson J.G., an African-American female, for cause, exercised a peremptory challenge to excuse her. In response to the defendant’s claim of a Batson violation, the state’s attorney explained that he had exercised the peremptory challenge due to: (1) J.G.’s confusion regarding the standard of proof; (2) J.G.’s statement, which she later retracted, that her employer had conducted business with Biller Associates; (3) J.G.’s eagerness to serve as a juror on the case; (4) J.G.’s acquaintance with two persons employed in the public defender’s office; (5) J.G.’s background in insurance adjusting; and (6) J.G.’s familiarity with the crime scene.
*233The defendant asserted that these reasons were pre-textual, claiming that the state’s line of questioning concerning the standard of proof was confusing, and that J.G., who was college educated, had assured the court that she would follow its instructions. He attributed J.G. ’s contradictory responses regarding her employer’s prior dealings with Biller Associates to her initial misunderstanding of the questions asked by the state’s attorney. Furthermore, the defendant observed that J.G. had reassured the court that her knowledge of the insurance industry would not affect her objectivity. The defendant noted, moreover, the state’s ostensible proclivity to excuse minority venirepersons. The court, however, found the reasons proffered by the state’s attorney to be race neutral and not pretextual, and overruled the defendant’s Batson challenge.
A review of the transcript of J.G.’s voir dire examination supports the trial court’s determination that the state’s decision to strike J.G. was not racially motivated. A prosecutor may challenge a juror who appears unable to understand questions or who demonstrates confusion. Baynard v. State, 518 A.2d 682, 685-86 (Del. 1986); People v. Mack, 128 Ill. 2d 231, 240, 538 N.E.2d 1107 (1989), cert. denied, 493 U.S. 1093, 110 S. Ct. 1170, 107 L. Ed. 2d 1072 (1990); State v. Lindsey, 543 So. 2d 886, 898-99 (La. 1989), cert. denied, 494 U.S. 1074, 110 S. Ct. 1796, 108 L. Ed. 2d 798 (1990). J.G. repeatedly expressed confusion in response to questions asked by the defendant, the state’s attorney and the trial court concerning the applicable standard of proof. Although J.G. stated that she would follow the court’s instructions, she also indicated that, in light of the seriousness of the case, she would be inclined to hold the state to a higher standard than proof beyond a reasonable doubt. In evaluating J.G.’s suitability as a juror, the state’s attorney was entitled to rely on J.G.’s entire voir dire testimony to determine whether, in light of all of J.G.’s responses, *234she would be willing and able to apply the proper standard of proof.
J.G., moreover, had considerable work experience in the field of insurance adjusting; she had been employed as an in-house claims adjuster for various organizations. Regardless whether her employer had had any business dealings with Biller Associates,30 and notwithstanding her assurances that her employment background would not affect her performance as a juror, it was reasonable for the state’s attorney to have concluded that J.G.’s close familiarity with the industry in which the victims were employed might color her perception of them. Finally, J.G.’s acquaintance with two employees of the public defender’s office, her familiarity with the crime scene and her eagerness to serve as a juror,31 reasons that are concededly less closely related to the issues in the case and upon which the state’s attorney appeared to place less reliance, nonetheless lend support to the trial court’s determination that the state did not excuse J.G. because of her race. The record, therefore, supports the trial court’s finding that the reasons proffered by the state’s attorney in support of exercising a peremptory challenge to strike J.G. from the jury panel were not pretextual.
3
Venireperson I.M.
On the twenty-first day of voir dire, after ten venire-persons had been selected,321.M., an African-American *235female, was voir dired. At the conclusion of her examination, the state exercised a peremptory challenge to excuse her. In response to the defendant’s request for a race neutral explanation for removing I.M. from the panel, the state’s attorney provided the following reasons: (1) I.M. either did not understand or was confused by a number of questions; (2) I.M. had an eighth grade education; (3) I.M. testified that she was not familiar with psychiatric defenses, which, the state’s attorney suggested, reflected a general lack of sophistication; (4) I.M. would be predisposed to favor Griffith, a key defense witness who was the director of the mental health center, the facility at which her son had been treated; (5) I.M. had expressed contradictory views as to whether persons who, like her son, suffered from a mental illness, should be held accountable for their actions; and (6) I.M. would be biased toward the defendant in light of her experience with her mentally ill son.
In response, the defendant observed that W.V., a white juror with a sixth grade education, already had been selected to serve on the jury.33 The defendant also challenged the assertions made by the state’s attorney that I.M. was confused by the questioning and that she was unlikely to hold persons with mental illnesses accountable for their actions. The defendant also questioned whether the particular circumstances of her son’s mental health treatment were relevant. The trial court, concluding that the explanations given by the state’s attorney were not pretextual, rejected the defendant’s Batson challenge.
We agree with the state that the record supports the trial court’s conclusion that the reasons offered by the *236state’s attorney for excluding I.M. from the jury panel were valid. In view of the psychiatric testimony that the defendant was expected to adduce at trial and the subtle distinctions in mental condition upon which the case turned, the concern expressed by the state’s attorney over I.M.’s ability to understand the evidence and the applicable legal principles was legitimate. A fair reading of the record supports the state’s claim that I.M. was confused at various points during her voir dire. For example, I.M. did not understand the question posed by the state’s attorney about whether the nature of the charges in the case would predispose her toward one party or the other. Later, after I.M.’s unresponsive answer to a question concerning the presumption of innocence, the state’s attorney attempted to explain and rephrase his question. I.M. indicated that she was still confused and did not understand the point that the state’s attorney was trying to make. Furthermore, although the lack of familiarity with a complex psychiatric defense might not, in and of itself, provide a strong basis upon which to exercise a peremptory challenge, the state’s attorney was entitled to consider that issue along with the other relevant aspects of I.M.’s background and experience in ascertaining her suitability as a juror.
Closely related to the foregoing was the concern expressed by the state’s attorney over I.M.’s eighth grade education. Several courts have held insufficient formal education to be a race neutral reason for striking a prospective juror from the jury array. See, e.g., United States v. Hunter, 86 F.3d 679, 683 (7th Cir.), cert. denied, 519 U.S. 985, 117 S. Ct. 443, 136 L. Ed. 2d 339 (1996); United States v. Lane, 866 F.2d 103, 106 (4th Cir. 1989); United States v. Harrell, 847 F.2d 138, 139 (4th Cir.), cert. denied, 488 U.S. 944, 109 S. Ct. 371, 102 L. Ed. 2d 360 (1988); State v. Lindsey, supra, 543 So. 2d 898. Although the defendant observed that the white juror, *237W.V., had been selected notwithstanding his sixth grade education, the failure “to strike a white juror who shares some traits with a struck black juror does not itself automatically prove the existence of discrimination.” (Emphasis added.) United States v. Stewart, 65 F.3d 918, 926 (11th Cir.), cert. denied, 516 U.S. 1134, 116 S. Ct. 958, 133 L. Ed. 2d 881 (1995); cf. United States v. Jimenez, 77 F.3d 95, 100-101 (5th Cir. 1996); Hollingsworth v. Burton, 30 F.3d 109, 112-13 (11th Cir. 1994), cert. denied, 513 U.S. 1131, 115 S. Ct. 944, 130 L. Ed. 2d 888 (1995). Moreover, W.V. had expressed strong negative feelings about guns. In light of the fact that the defendant was charged with two fatal shootings, it would be reasonable for the state’s attorney to conclude that W.V.’s views on firearms outweighed whatever concerns he may have had about W.V.’s educational background. Furthermore, notwithstanding his sixth grade education, W.V. had owned an autobody repair business for many years, which he operated out of his backyard. Thus, the state had strong reason to select W.V. notwithstanding his limited formal education. The same cannot be said for I.M.
The state’s attorney also provided the trial court with a reasonable basis to conclude that I.M. might be favorably disposed toward the defense. First, although I.M. acknowledged that she was not acquainted with Griffith, a key defense witness, and it was not established that Griffith was in charge of the mental health center when her son was treated there, I.M. indicated that she would look kindly on Griffith, raising the possibility that she would accord his testimony greater weight than that of other witnesses. The state’s attorney’s belief that I.M. might be reluctant to convict the defendant, in light of his psychiatric defense, was reasonable, because I.M., who had a mentally ill son, initially had equivocated with respect to whether a person with a mental illness should be held accountable for his or *238her actions.34 Although it is by no means clear that I.M. would have been unable to put aside her personal experiences regarding mental illness, we cannot say, in light of I.M.’s entire voir dire examination, that the contrary belief expressed by the state’s attorney was unreasonable or otherwise lacking support in the record. Upon consideration of all of the reasons cited by the state’s attorney for excusing I.M., we are satisfied that the trial court was not clearly erroneous in concluding that the state’s use of a peremptory challenge against I.M. was not the product of racial discrimination.
4
Venireperson M.F.
The state, on the twenty-fourth day of voir dire,35 exercised a peremptory challenge to excuse M.F., an African-American male who was a member of the Islamic faith. In response to the defendant’s Batson challenge, the state’s attorney explained that he had excused M.F. principally on the basis of his prior criminal record and because of concerns that if a conflict arose between Islamic and state law, M.F. would follow the former. Emphasizing that the challenge was premised, however, on the “collective situation,” rather than on any one factor, the state’s attorney provided the following additional reasons for excluding M.F.: (1) *239M.F. had equivocated with respect to his experiences with police officers, legal concepts and sympathy for the defendant; (2) M.F. had referred to, but did not elaborate on, “bad things” he had done in the past; (3) M.F. was acquainted with homicide victims and with a person serving a life sentence; (4) M.F. previously had been represented by a public defender; (5) M.F. was confused about the standard of proof applicable to criminal cases; and (6) M.F. had a girlfriend and a sister with ties to the mental health center at which Griffith, one of the defense witnesses, served as the director. The state’s attorney acknowledged that, at times, M.F. had endeavored to reassure counsel that he would not be influenced by some of these factors, but the state’s attorney nevertheless expressed his belief that “too much was unknown,” and, therefore, was disinclined to rely on these reassurances.
The defendant countered that the state’s challenge was motivated by improper racial and religious considerations.36 Observing that this was the fourth challenge the state exercised to exclude an African-American venireperson, and claiming that the state’s attorney had not similarly examined the religious beliefs and practices of any other venireperson, the defendant argued that the questioning undertaken by the state’s attorney was calculated to elicit responses that would provide grounds for a challenge. Moreover, the defendant attributed M.F.’s confusion to the duration of the voir dire and underscored M.F.’s repeated assertions that he would follow the trial court’s instructions. The court observed that the state’s attorney had questioned M.F. more extensively than he had questioned previous venire-persons, but concluded that none of the reasons offered by the state’s attorney for excusing M.F. was pretextual. *240Accordingly, the court overruled the defendant’s Bat-son challenge.
Turning first to the defendant’s claim of impermissible religious discrimination, we note that the United States Supreme Court has not addressed whether the equal protection clause of the fourteenth amendment to the United States constitution prohibits the use of peremptory challenges on the basis of religion. For the reasons that follow, however, we conclude that a peremptory challenge based on a venireperson’s religious affiliation is unconstitutional.
In J.E.B. v. Alabama ex rel. T.B., supra, 511 U.S. 146, the United States Supreme Court extended the scope of Batson beyond race to encompass intentional discrimination on the basis of gender.37 Acknowledging that this country’s “long and unfortunate history of sex discrimination . . . warrants the heightened scrutiny [afforded] all gender-based classifications”;38 (citation omitted; internal quotation marks omitted) id., 136; the court employed traditional equal protection analysis, observing that “the only question is whether discrimina*241tion on the basis of gender injury selection substantially furthers the State’s legitimate interest in achieving a fair and impartial trial.” Id., 136-37. The court rejected the justification offered by the state that jurors would be likely to sympathize along gender lines in a paternity action, declaring that “[w]e shall not accept as a defense to gender-based peremptory challenges the very stereotype the law condemns.” (Internal quotation marks omitted.) Id., 138. Emphasizing the harm that race or gender-based discrimination in jury selection causes “the litigants, the community, and the individual jurors who are wrongfully excluded from participation in the judicial process”; id., 140; the court concluded that “[Ijailing to provide jurors the same protection against gender discrimination as race discrimination could frustrate the purpose of Batson itself. Because gender and race are overlapping categories, gender can be used as a pretext for racial discrimination.” Id., 145. Moreover, the couit noted: “Equal opportunity to participate in the fair administration of justice is fundamental to our democratic system. It not only furthers the goals of the jury system. It reaffirms the promise of equality under the law — that all citizens, regardless of race, ethnicity, or gender, have the chance to take part directly in our democracy. . . . [T]he Equal Protection Clause prohibits discrimination in jury selection on the basis of gender, or on the assumption that an individual will be biased in a particular case for no reason other than the fact that the person happens to be a woman or happens to be a man. As with race, the core guarantee of equal protection, ensuring citizens that their State will not discriminate . . . would be meaningless were we to approve the exclusion of jurors on the basis of such assumptions, which arise solely from the jurors’ [gender].” (Citation omitted; internal quotation marks omitted.) Id., 145-46. Finally, the court expressly rejected the claim that its holding was likely to result in the *242elimination of all peremptory challenges, stating that “[p]arties may . . . exercise their peremptory challenges to remove from the venire any group or class of individuals normally subject to ‘rational basis’ review.” Id., 143.
One month after its decision in J.E.B. v. Alabama ex rel. T.R., supra, 511 U.S. 127, the United States Supreme Court denied a petition for certiorari;39 Davis v. Minnesota, 511 U.S. 1115, 114 S. Ct. 2120, 128 L. Ed. 2d 679 (1994); from the Minnesota Supreme Court’s decision in State v. Davis, 504 N. W.2d 767 (Minn. 1993), in which that court concluded that the federal constitution does not prohibit a party from exercising a peremptory challenge on the basis of religion.40 See generally id., 770-72.
Justice Thomas, who, joined by Justice Scalia, dissented from the denial of the petition for certiorari, *243observed that “J.E.B. was explicitly grounded on a conclusion that peremptory strikes based on sex cannot survive heightened scrutiny under the [equal protection clause] . . . because such strikes are not substantially related to an important government objective .... In breaking the barrier between classifications that merit strict equal protection scrutiny and those that receive what we have termed heightened or intermediate scrutiny, J.E.B. would seem to have extended Batson’s equal protection analysis to all strikes based on the latter category of classifications — a category which presumably would include classifications based on religion. Cf. Larson v. Valente, 456 U.S. 228, [244-46, 102 S. Ct. 1673, 72 L. Ed. 2d 33] (1982); Batson [v. Kentucky, supra, 476 U.S.] 124 (Burger, C. J., dissenting). It is at least not obvious, given the reasoning in J.E.B., why peremptory strikes based on religious affiliation would survive equal protection analysis. . . . J.E.B. itself provided no rationale for distinguishing between strikes exercised on the basis of various classifications that receive heightened scrutiny .... Once the scope of the logic in J.E.B. is honestly acknowledged, it cannot be glibly asserted that the decision has no implications for peremptory strikes based on classifications other than sex, or that it does not imply further restrictions on the exercise of the peremptory strike outside the context of race and sex.”41 (Citations omitted; internal quotation marks omitted.) Davis v. Minnesota, supra, 511 U.S. 1117-18 (Thomas, J., dissenting); see also J.E.B. v. Alabama ex rel. T.B., supra, 511 U.S. 161 (Scalia, J., dissenting) (suggesting that because classification on basis of religion is subject to heightened scrutiny, peremptory challenge based on religion, like *244challenge based on gender, presumably would be prohibited).
We cannot discern, nor has the state brought to our attention, any “principled basis . . . for confining the holding in J.E.B. to the context of sex.”42 Davis v. Minnesota, supra, 511 U.S. 1117 (Thomas, J., dissenting). Courts uniformly have employed strict scrutiny in evaluating the constitutionality of state interference with or involvement in religion.43 Accordingly, in order for the *245removal of a venireperson on the basis of his or her religious affiliation to survive equal protection analysis, we would have to be persuaded that allowing the use of a peremptory challenge in such circumstances constituted a narrowly tailored means to serve the compelling state interest of ensuring a fair and impartial jury. Although one’s religious beliefs may render a prospective juror unsuitable for service in a particular case, one’s religious affiliation, like one’s race or gender, bears no relation to that person’s ability to serve as a juror. See Georgia v. McCollum, supra, 505 U.S. 59 (“[i]n our heterogenous society policy as well as constitutional considerations militate against the divisive assumption — as a per se rule — that justice in a court of law may turn upon the pigmentation of skin, the accident of birth, or the choice of religion” [emphasis added; internal quotation marks omitted]). Moreover, to allow the exclusion of an otherwise qualified venireperson simply on account of that person’s religious affiliation would amount to permitting jury selection procedures that promote “state-sponsored group stereotypes rooted in, and reflective of, historical prejudice”; J.E.B. v. Alabama ex rel. T.B., supra, 511 U.S. 128; a practice that the United States Supreme Court expressly has rejected as violative of the equal protection clause. Absent a showing that the holding of J.E.B. is not logically applicable to religion, we conclude that the equal protection clause of the fourteenth amendment to the United States constitution prohibits the exercise of a peremptory challenge to excuse a venireperson because of his or her religious affiliation.44
*246Having so concluded, however, we agree with the trial court that the state’s attorney did not excuse M.F. on the basis of his religious affiliation. It is true that the state’s attorney, upon learning of M.F.’s adherence to the Islamic faith,45 questioned him extensively about his religious beliefs. The trial court found, however, that he had done so to determine whether those beliefs were likely to affect adversely his ability to serve as a juror.46 Indeed, a review of the state’s attorney’s voir dire of M.F. reveals that his questions concerning religion — to which no objections were made on relevancy grounds — were motivated primarily by a concern that the teachings of the particular Islamic sect to which *247M.F. belonged might prevent him from rendering a verdict in accordance with the law. Although it is true that several of the questions asked by the state’s attorney regarding M.F.’s religious background were of dubious relevance,47 the great majority of the questions addressed beliefs held by M.F. that might affect his ability to serve impartially as a juror and follow the court’s instructions.48 In addition, although certain lines of questioning appeared to stem from either the state’s attorney’s lack of knowledge about the Islamic faith or possible misconceptions about it, the entire record supports the trial court’s determination that the in-depth questioning put to M.F. by the state’s attorney did not give rise to an inference that the state had exercised a peremptory challenge against M.F. on account of M.F.’s religious affiliation.
*248Finally, M.F. expressly indicated that, in the event of a conflict between the court’s instructions and his religious beliefs, he would seek guidance from his religious leader about how to handle the situation.49 This response alone provided a reasonable basis for the state’s attorney to doubt whether M.F. could follow the court’s instructions, including the requirement that he not discuss the case with anyone during the pendency of the trial. Accordingly, the trial court properly concluded that, to the extent that the state’s attorney had excused M.F. for reasons related to his religion, those reasons were not based upon M.F.’s religious affiliation, but, rather, upon certain views that could impair his ability to decide the case solely on the facts and the applicable law.
We also reject the defendant’s claim that the other reasons given by the state’s attorney in support of the peremptory challenge were so unfounded as to be pre-textual. The state’s attorney was principally concerned with M.F.’s prior arrest record,50 a consideration that, *249for obvious reasons, generally has been recognized as a proper ground for the exercise of a peremptory challenge. See United States v. Ferguson, 935 F.2d 862, 864-65 (7th Cir. 1991), cert. denied, 502 U.S. 1045, 112 S. Ct. 907, 116 L. Ed. 2d 807 (1992); State v. Smith, supra, 222 Conn. 14; State v. Thompson, 516 So. 2d 349, 354 (La. 1987), cert. denied, 488 U.S. 871,109 S. Ct. 180, 102 L. Ed. 2d 149 (1988). In connection with one of M.F.’s arrests, he testified that, although he did not believe that the police or the prosecutor treated him unfairly, he was frustrated with the manner in which the police had handled the arrest. Moreover, M.F.’s obscure reference to past misdeeds,51 some of the details of which were not disclosed, his prior representation by a public defender in connection with his burglary conviction, and his acquaintance with a person serving a sentence of life imprisonment provide support;, in varying degrees, for the concerns of the state’s attorney regarding M.F.’s ability to serve impartially and objectively as a juror. Finally, the other reasons given by the state’s attorney to justify the exclusion of M.F., namely, M.F.’s equivocal responses to questions about whether he might harbor any sympathy for the defendant,52 his *250apparent confusion over the applicable standard of *251proof53 and his potential bias toward Griffith, the director of the mental health center,54 all have a sufficient basis in the record. In light of the foregoing, we conclude that the trial court properly determined that the state had not rejected M.F. on account of either his race or his religious affiliation.
5
Venireperson G.D.
On the twenty-seventh day of voir dire,55 the state exercised a peremptory challenge to excuse G.D., a twenty-three year old Hispanic male. The defendant, exercising his right under Batson, requested that the state’s attorney articulate the reasons for excluding G.D. from the jury. The state’s attorney initially asserted *252that he was not required to render such an articulation because, he claimed, the law does not require the state to give race neutral reasons for its use of a peremptory challenge against a minority venireperson unless the prospective juror is the same race as the defendant. The state’s attorney nevertheless provided the following reasons for excluding G.D. from the jury panel: (1) G.D. likely would be overwhelmed by the medical testimony concerning the defendant’s psychiatric defenses; (2) G.D. had little or no experience in making important decisions; (3) G.D. was acquainted with a murderer and the murderer’s victim; (4) G.D. had had an unpleasant experience with a police officer; and (5) G.D. was the second youngest in a family of seven children, of which he was the only male.
The defendant claimed that the reasons proffered by the state’s attorney were pretextual. In particular, he argued that a white juror with a sixth grade education who had “worked on cars in his backyard for his entire life” already had been accepted.56 The defendant further observed that, although G.D. had stated that he knew a murderer and that murderer’s victim, he did not claim to be a friend of either one. The state’s attorney acknowledged that he had accepted a white juror with less formal education than G.D., but explained that that juror was considerably older than G.D. The trial court accepted the reasons advanced by the state’s attorney and found that the peremptory challenge was not racially motivated.
We begin by observing that, contrary to the assertion made by the state’s attorney during voir dire, a Batson claim may be made with respect to a venireperson who is not a member of the same race as the defendant. In Powers v. Ohio, 499 U.S. 400, 415, 111 S. Ct. 1364, 113 *253L. Ed. 2d 411 (1991), the United States Supreme Court extended the Batson principle to prohibit the use of racially motivated peremptoiy challenges irrespective of the race of the defendant. Accordingly, the defendant in the present case was entitled to raise a Batson claim in connection with the state’s use of a peremptory challenge to excuse G.D.
Turning to the reasons proffered by the state’s attorney for excusing G.D., we conclude that, although the state’s use of a peremptory challenge against G.D. presents a closer question than the defendant’s other Bat-son claims, the trial court’s ruling was not clearly erroneous. In support of G.D.’s removal from the panel, the state’s attorney observed, first, that G.D. might experience difficulty understanding the expert psychiatric testimony in light of his “less than illustrious” high school career. G.D. had stated that, during high school, his principal concern was “[g]etting it over with.” G.D. then elaborated: “I wasn’t really too good of a student. I didn’t get too involved with it. I just did my work.” The defendant then asked G.D. whether he “enjoy[ed] doing a lot of reading or not really?” G.D. responded “[n]o.” Although a careful review of G.D’s voir dire testimony indicates that G.D. did not appear- to be confused by the questions, he responded monosyllabically to most questions, thereby creating the impression that his comprehension may have been somewhat superficial.57 We are mindful, moreover, that appellate review *254of a cold record is no substitute for the ability of the trial court to witness firsthand a venireperson’s responses and demeanor. “A prosecutor . . . may legitimately [base his or her decision] not only on answers given by the prospective juror to questions posed on voir dire, but also on the prosecutor’s observations of the prospective juror. An impression of the conduct and demeanor of a prospective juror during the voir dire may provide a legitimate basis for the exercise of a peremptory challenge. . . . Thus, a prosecutor’s explanation that a venireperson was excluded because he or she seemed, for example, inattentive or hostile to the government, if credible is sufficient.” (Internal quotation marks omitted.) State v. Robinson, supra, 237 Conn. 254-55 n.15.
The state’s attorney also observed that G.D. never had been “put in a position where he had to make decisions,” noting that G.D.’s job did not require decision making. G.D. had testified that he had been employed for the preceding five years as a waste water treatment operator, explaining: “I take samples of the water and I get the pH [readings], mak[ing] sure everything is within range, [and] not out of regulation.”58 Although the record does not establish with specificity the extent, if any, to which G.D.’s job entailed independent decision making, his description was of work that appeared to be routine and perfunctory, rather than supervisory or managerial. Accordingly, the record provides sufficient grounds for inferring that G.D.’s employment required little or no decision making.59 Because jurors in a criminal case are called upon to make critical decisions about the accused’s guilt or innocence, the *255perceived lack of a demonstrated ability to make decisions constitutes one reasonable basis upon which to gauge the suitability of a prospective juror.
The defendant also contends that his claim of pretext is supported by the fact that the state already had accepted a venireperson with less formal education than G.D. Specifically, he claims that the state’s acceptance of W.V., a white juror who possessed a sixth grade education, indicates that G.D.’s purported lack of education simply was a makeweight argument designed to mask the real reason why the state sought to exclude G.D., namely, because he is Hispanic.
The record indicates, however, that W.V. and G.D. were markedly different in certain other key respects. In particular, W.V., who was forty-six years old, was significantly older than G.D., who was twenty-three. Moreover, W.V., who had been married for many years, had managed his own automotive repair business and raised two children to adulthood. Consequently, it was reasonable for the state’s attorney to conclude that W.V., by virtue of his greater maturity and life experience, would be a more desirable juror than G.D., a young, single male who lived with his parents and collected autographs and baseball cards and watched television in his spare time.60 See United States v. Hunter, supra, 86 F.3d 683 (venireperson with limited education and who was young, single and living with parents excused for race neutral reasons); Ex parte Brooks, 695 So. 2d 184, 190 (Ala. 1997) (venireperson who was young, single and generally inexperienced was properly subject to peremptory challenge).
The state also proffered reasons relating to G.D.’s potential bias. First, G.D. reported that, nearly two years *256earlier, a police officer, while arresting G.D.’s friend for breach of the peace, used excessive force and “tried to be too macho.”61 When the case went to court, G.D. was called as a witness; the case eventually was dismissed and the police officer was reprimanded. Although G.D. maintained that this experience would have no bearing on his performance as a juror,62 the state’s attorney was entitled to rely, instead, on his own impression regarding the extent to which the incident was likely to affect G.D.’s ability to be impartial. See State v. Smith, supra, 222 Conn. 14-15 (juror’s use of word “harassed” to describe encounter with police belied his assertion that he could be impartial).
We acknowledge that the remaining reasons offered by the state’s attorney in support of the state’s exercise of a peremptory challenge against G.D., namely, G.D.’s casual acquaintance with the victim of a homicide and the victim’s perpetrator,63 and the fact that he is the *257second youngest of six siblings,64 lack any obvious relevance to G.D.’s qualifications as a juror. The state’s attorney did not explain how these factors might have tended to affect G.D.’s performance, and neither the defendant nor the trial court sought such an explanation. Although it is difficult for us to discern the relevance of these considerations, we are not prepared to say, in light of the other reasons offered by the state’s attorney, that they necessarily must give rise to a finding of pretext. Although reasons that appear unrelated or only marginally related to the issues in the case or to a juror’s qualifications will, in some circumstances, result in a finding of pretext, “even where the acceptability of a particular explanation is doubtful, the inquiiy is not at an end. In deciding the ultimate issue of discriminatory intent, the judicial officer is entitled to assess each explanation in light of all the other evidence relevant to prosecutorial intent. ... As with most inquiries into state of mind, the ultimate determination depends on an aggregate assessment of all the circumstances.” United States v. Alvarado, supra, 951 F.2d 26. Although G.D., in contrast to some of the other venirepersons who were subject to peremptory challenges, did not possess attributes strongly suggestive of an inability to fulfill the duties of a juror, we are persuaded that, in light of all of the circumstances, including G.D.’s youth, his modest academic goals and accomplishments, and his general lack of experience and sophistication, the trial court’s rejection of the defendant’s Batson claim with respect to G.D. was not clearly erroneous.
*2586
Venireperson B.A.
On the thirty-first day of voir dire, the state exercised its twentieth peremptory challenge against B.A., an African-American female, which prompted the defendant’s sixth Batson claim.65 The state’s attorney explained that he had excused B.A. because she had: (1) an eighth grade education and a sporadic work history; (2) two brothers with criminal records; (3) an arrest for a domestic incident; (4) received psychiatric treatment at an institution that may have been affiliated with the mental health center; and (5) given inconsistent answers during voir dire.
With respect to B.A.’s educational background, the defendant again claimed that, because the state’s attorney did not excuse W.V., the white juror with a sixth grade education, his stated reliance on B.A.’s eighth grade education was pretextual. As further evidence of the state’s alleged discriminatory intent, the defendant also asserted that certain white professionals66 had not been asked about their own or their family members’ experiences with the criminal justice system. As to the defendant’s latter contention, the state’s attorney countered that he had not asked B.A. whether she had been involved with the criminal justice system, but, rather, that she had volunteered that information when he inquired whether she or anyone in her family had ever been the victim of a crime. The state’s attorney also observed that, of the nineteen peremptory challenges the state previously had exercised, fifteen had been *259used to excuse persons who were not African-American. The trial court overruled the defendant’s Batson challenge.
The record amply supports the trial court’s determination that the reasons proffered by the state’s attorney for excluding B.A. from the jury were not pretextual. B.A. had two brothers with serious criminal histories; one had been arrested twelve times for burglary and both had served time in prison. In addition, B.A. and her boyfriend had been arrested for a domestic dispute two years earlier. Although the charges against her subsequently were dismissed, B.A. stated that she did not think that the police had treated her fairly. In light of these circumstances, it was reasonable for the state’s attorney to conclude that B.A.’s exposure to the criminal justice system might prejudice her against the prosecution in the present case.
Furthermore, although B.A. stated that she was not acquainted with Griffith, a key defense witness who also was the director of the mental health center, she had received treatment for depression at a facility to which she had been referred by the mental health center that may have been affiliated with the mental health center. In addition, B.A. gave ambiguous or inconsistent answers to several key questions during her voir dire, including inquiries relating to the presumption of innocence, publicity concerning the crime, the psychiatric defenses and sympathy for the defendant.
Finally, the trial court was not required to conclude that the state engaged in purposeful discrimination against B.A., who had an eighth grade education, simply because the state did not exercise a peremptory challenge to excuse W.V., the white male with a sixth grade education. B.A.’s limited education was only one of several factors that prompted the state to exercise a peremptory challenge against her, and it was reasonable *260for the trial court to have concluded that B.A.’s educational level, when considered with the other valid reasons articulated by the state’s attorney, constituted an objective, nondiscriminatory reason for B.A.’s exclusion from the jury panel.67 Accordingly, the defendant’s sixth and final Batson claim must fail.
C
Conclusion
In concluding our discussion of the defendant’s Bat-son claims, we make a few additional observations that lend support to the trial court’s findings that the state did not engage in purposeful discrimination in the exercise of its peremptory challenges. First, at the time of each Batson challenge, the state already had accepted minority venirepersons; the final jury of twelve regular and three alternate jurors included four African-Americans and two Hispanics. As we previously have noted, the trial court, in assessing the validity of the state’s proffered reasons, is entitled to take into account the extent to which the state has accepted minority venire-persons. See State v. Hinton, supra, 227 Conn. 332. Second, the state declined to exercise seven of its allotted peremptory challenges. “The waiving of a challenge when minority venirepersons were available for challenge, though it provides no insulation from judicial scrutiny, is a factor that can lend some support to a finding of race neutral challenges.” State v. Alvarado, supra, 951 F.2d 26; see also State v. Hinton, supra, 332.
We again emphasize that “the issue of purposeful racial discrimination in the state’s use of peremptory jury challenges is a matter of utmost seriousness, not *261only for the integrity of a particular trial but also for the perceived fairness of the judicial system as a whole.” (Internal quotation marks omitted.) State v. Holloway, 209 Conn. 636, 645, 553 A.2d 166, cert. denied, 490 U.S. 1071, 109 S. Ct. 2078, 104 L. Ed. 2d 643 (1989). Because purposeful discrimination on the basis of gender and religion similarly has no place in our justice system, the use of peremptory challenges for either of those two reasons also cannot be tolerated. At the same time, however, we are mindful that the fact-bound determination concerning the propriety of the use of peremptory challenges is a matter that necessarily must be entrusted to the sound judgment of the trial court, which, unlike an appellate court, can observe the attorney and the venireperson and assess the attorney’s proffered reasons in light of all the relevant circumstances. In this case, we conclude that the record supports the trial court’s findings that the state did not discriminate on the basis of race or religious affiliation in the exercise of its peremptory challenges.
II
THE JURY INSTRUCTION CLAIM
The defendant also claims that the trial court improperly instructed the jury with respect to the affirmative defense of extreme emotional disturbance.68 We disagree.
The following facts are relevant to our resolution of this claim. The defendant submitted a request to charge on extreme emotional disturbance, seeking the instruction that, “[a]s used in this affirmative defense, the word ‘extreme’ has its ordinary meaning, that is, it means great or substantial.” The trial court rejected the defendant’s request and, instead, provided the jury with the definition of the term “extreme” that we expressly *262adopted, for purposes of the affirmative defense of extreme emotional disturbance, in State v. Elliott, 177 Conn. 1, 10, 411 A.2d 3 (1979) (“[i]n its charge, the trial court should explain that the term ‘extreme’ refers to the greatest degree of intensity away from the norm for that individual”). Thus, the trial court, in accordance with Ellio tt, instructed the jury that “the word ‘extreme’ . . . means the greatest degree of intensity away from the norm, away from the normal or usual state of the defendant.”69 The defendant excepted to the court’s instruction.
The defendant concedes that the court’s definition of the term extreme was expressly authorized, and indeed, mandated, by this court in State v. Elliott, supra, 177 Conn. 10. He claims, nevertheless, that the definition that we adopted in Elliott creates an unreasonably high threshold for a defendant who claims to have acted under an extreme emotional disturbance, and that the instruction he requested provides a fairer and more accurate statement of the degree to which the emotional disturbance must be found to have affected the defendant’s mental state.
We are not persuaded by the defendant’s argument. The definition of extreme that we adopted nearly two decades ago in Elliott is, by now, well established in our jurisprudence. E.g., State v. Crespo, 246 Conn. 665, 681, 718 A.2d 925 (1998); State v. DeJesus, 236 Conn. 189, 204, 672 A.2d 488 (1996). Indeed, the legislature has taken no action to change the definition of extreme that we approved in Elliott. “While we are aware that legislative inaction is not necessarily legislative affirmation; see Conway v. Wilton, 238 Conn. 653, 662, 680 A.2d 242 (1996); we also presume that the legislature *263is aware of [this court’s] interpretation of a statute, and that its subsequent nonaction may be understood as a validation of that interpretation. Ralston Purina Co. v. Board of Tax Review, 203 Conn. 425, 439, 525 A.2d 91 (1987).” (Internal quotation marks omitted.) State v. Morales, 240 Conn. 727, 733-34, 694 A.2d 758 (1997).70 Moreover, because § 53a-54a (a) contains no definition of the term extreme, “it is appropriate to look to the common understanding of the term as expressed in a dictionary.” State v. Payne, 240 Conn. 766, 771, 695 A.2d 525 (1997). The definition that the defendant challenges is derived from the dictionary, which defines extreme as “existing in the highest or the greatest possible degree .... [S]ituated at the farthest possible point from a center . . . farthest advanced in any direction.” Webster’s Third New International Dictionary.
In support of his claim, the defendant relies on two out-of-state cases, State v. Bishop, 753 P.2d 439 (Utah 1988), and State v. Ott, 297 Or. 375, 686 P.2d 1001 (1984). Neither case constitutes persuasive precedent for the defendant’s contention. In Bishop, the Utah Supreme Court did not address the validity of the trial court’s definition of the word extreme in connection with the defendant’s claim of extreme emotional disturbance. Instead, the court considered whether the trial court misinstructed the jury by limiting the realm of emotional disturbances recognized under the state’s manslaughter statute to those triggered by external stimuli to which the defendant’s reaction was reasonable. See generally State v. Bishop, supra, 467-72.71
*264In Ott, the defendant challenged the trial court’s instruction on extreme emotional disturbance on a number of grounds, including the ground that the court should not have defined the word extreme at all, but, instead, should have explained the term “extreme emotional disturbance” as a whole.72 State v. Ott, supra, 297 Or. 390. The Oregon Supreme Court agreed, concluding that “a trial court . . . should pose the issue in terms of whether [the] defendant was under the influence of an emotional disturbance to the extent that he lost his self-control that would have otherwise prevented his committing the homicide.” Id., 393. The court also noted that the definition of extreme used by the trial court “would seem to require a state of mind so far from the norm as to be characteristic of a mental illness. The defense was meant to be understood in more relative terms as referring to a loss of self-control due to intense feelings.” Id., 392. In this case, in contrast to Ott, the defendant does not claim that the trial court should have refrained from providing any definition of the term extreme, but, rather, that it should have defined the term differently.73 Moreover, we disagree with the dicta in Ott that the use of the dictionary definition of the word extreme in the context of a claim of extreme *265emotional disturbance necessarily carries with it the suggestion that the defendant must establish that he or she was suffering from a mental illness at the time of the offense. See id. Furthermore, any such possibility was dispelled in this case by the totality of the trial court’s jury charge, in which the court explained the difference between the defendant’s insanity defense, which required proof of a mental disease or defect, and his defense of extreme emotional disturbance, which, by contrast, required proof only that the defendant acted under the influence of an extreme emotional disturbance. Specifically, the trial court, after distinguishing between the defendant’s insanity defense and his defense of extreme emotional disturbance, explained to the jury that, in order to establish his claim of extreme emotional disturbance, the defendant was required to prove, by a preponderance of the evidence, that he “was exposed to an extremely unusual and overwhelming state that is more than mere annoyance or unhappiness,” and that he “had an extreme emotional reaction to that state as a result of which there was a loss of self-control and his reason was overborne by intense feelings such as passion, anger, distress, grief, obsessive agitation or other similar emotions.” The trial court further explained to the jury that it “should give consideration to whether the intensity of these feelings was such that the defendant’s usual intellectual controls failed and his normal rational thinking no longer prevailed at the time of the act.” In light of these instructions, we are persuaded that the trial court, in accordance with the dictates of State v. Elliott, supra, 177 Conn. 10, properly instructed the jury regarding the affirmative defense of extreme emotional disturbance.
The judgment is affirmed.
In this opinion CALLAHAN, C. J., and BORDEN and MCDONALD, Js, concurred.

 General Statutes § 53a-54a provides in relevant part: “Murder, (a) A person is guilty of murder when, with intent to cause the death of another person, he causes the death of such person or of a third person ....
“(c) Murder is punishable as a class A felony . . . .”


 General Statutes § 53a-55 provides in relevant part: “Manslaughter in the first degree: Class B felony, (a) A person is guilty of manslaughter in the first degree when: (1) With intent to cause serious physical injury to another person, he causes the death of such person . . .


 General Statutes § 29-35 provides in relevant part: “Carrying of pistol or revolver without permit prohibited. Exceptions, (a) No person shall carry any pistol or revolver upon his person, except when such person is within his dwelling house or place of business, without a permit to carry the same issued as provided in section 29-28. . .


 General Statutes § 51-199 (b) provides in relevant part: “The following matters may be taken directly to the Supreme Court ... (3) an appeal in any criminal action involving a conviction for a capital felony, class A felony, or other felony, including any persistent offender status, for which the maximum sentence which may be imposed exceeds twenty years . . . .”


 Independent insurance adjusters, who axe not affiliated with insurance underwriters, assist insureds in processing claims and obtaining settlements with their insurers in exchange for a fee, usually equal to a percentage of the insured’s recovery.


 The defendant traveled to Costa Ricabecause of his belief that no extradition treaty existed between the United States and Costa Rica.


 General Statutes § 53a-54b provides in relevant part: “Capital felony. A person is guilty of a capital felony who is convicted of any of the following ... (8) murder of two or more persons at the same time or in the course of a single transaction . . . .”


 The defendant, having decided to turn himself in, was arrested while he and his lawyer were on their way to the Hamden police department.


 General Statutes § 53a-13 provides in relevant part: “Lack of capacity due to mental disease or defect as affirmative defense, (a) In any prosecution for an offense, it shall be an affirmative defense that the defendant, at the time he committed the proscribed act or acts, lacked substantial capacity, as a result of mental disease or defect, either to appreciate the wrongfulness of his conduct or to control his conduct within the requirements of the law. ...”


 General Statutes § 53a-54a provides in relevant part: “Murder, (a) . . . [I]n any prosecution under this subsection, it shall be an affirmative defense *214that the defendant committed the proscribed act or acts under the influence of extreme emotional disturbance for which there was a reasonable explanation or excuse, the reasonableness of which is to be determined from the viewpoint of a person in the defendant’s situation under the circumstances as the defendant believed them to be ...


 The trial court granted the defendant’s motion for ajudgment of acquittal on the capital felony charge.


 The fourteenth amendment to the United States constitution provides in relevant part: “No State shall . . . deny to any person within its jurisdiction the equal protection of the laws.”


 Article first, § 19, of the constitution of Connecticut, as amended by article four of the amendments, provides in relevant part: “The right to question each juror individually by counsel shall be inviolate.”


 General Statutes § 54-82f provides: “Voir dire examination. In any criminal action tried before a jury, either party shall have the right to examine, personally or by his counsel, each juror outside the presence of other prospective jurors as to his qualifications to sit as a juror in the action, or as to his interest, if any, in the subject matter of the action, or as to his relations with the parties thereto. If the judge before whom the examination is held is of the opinion from the examination that any juror would be unable to render a fair and impartial verdict, the juror shall be excused by the judge from any further service upon the panel, or in the action, as the judge determines. The right of such examination shall not be abridged by requiring questions to be put to any juror in writing and submitted in advance of the commencement of said action.”


 Practice Book § 42-12 contains language that is substantially similar to that of General Statutes § 54-82f.


 The United States Supreme Court subsequently extended the prohibition against race based peremptory challenges to criminal defendants; Georgia v. McCollum, supra, 505 U.S. 59; and to civil litigants. Edmonson v. Leesville Concrete Co., 500 U.S. 614, 616, 111 S. Ct. 2077, 114 L. Ed. 2d 660 (1991).


 Discriminatory challenges implicate the equal protection rights of both the criminal defendant and the prospective juror. See generally Powers v. Ohio, 499 U.S. 400, 111 S. Ct. 1364, 113 L. Ed. 2d 411 (1991).


 Under federal law, a three step procedure is followed when a Batson violation is claimed: (1) the party objecting to the exercise of the peremptory challenge must establish a prima facie case of discrimination; (2) the party exercising the challenge then must offer a neutral explanation for its use; and (3) the party opposing the peremptory challenge must prove that the challenge was 1 he product of purposeful discrimination. See, e.g., Hernandez v. New York, 500 U.S. 352, 358-59, 111 S. Ct. 1859, 114 L. Ed. 2d 395 (1991); Batson v. Kentucky, supra, 476 U.S. 96-98. Pursuant to this court’s supervisory authority over the administration of justice, we have eliminated the requirement, contained in the first step of this process, that the party objecting to the exercise of the peremptory challenge establish a prima facie case of discrimination. State v. Holloway, 209 Conn. 636, 646 & n.4, 553 A.2d 166, cert. denied, 490 U.S. 1071, 109 S. Ct. 2078, 104 L. Ed. 2d 643 (1989). Thus, in this state, after the party contesting the use of the peremptory challenge has raised a Batson claim, the party exercising the challenge must proffer a race neutral explanation for its decision to strike the venireperson from the jury array. Id., 646. In Connecticut, therefore, the party objecting to the exercise of the peremptory challenge satisfies step one of the tripartite process simply by raising the objection.
In Batson, the United States Supreme Court specified that, although the reason for a peremptory challenge “need not rise to the level justifying exercise of a challenge for cause”; Batson v. Kentucky, supra, 476 U.S. 97; it must be “ ‘clear and reasonably specific’ ”; id., 98 n.20; and “related to the particular case to be tried.” Id., 98. In Purkett v. Elem, 514 U.S. 765, 115 S. Ct. 1769, 131 L. Ed. 2d 834 (1995), the court explained the manner in which the second procedural step required under Batson should be applied: “Under our Batson jurisprudence . . . [t]he second step of this process does not demand an explanation that is persuasive, or even plausible. At this [second] step of the inquiry, the issue is the facial validity of the prosecutor’s explanation. . . . It is not until the third step that the persuasiveness of the justification becomes relevant .... At that stage, implausible or fantastic justifications may (and probably will) be found to be pretexts for purposeful discrimination. But to say that a trial judge may choose to disbelieve a silly or superstitious reason at step three is quite different from saying that a trial judge must terminate the inquiry at step two when the race-neutral reason is silly or superstitious.” (Citations omitted; emphasis in original; internal quotation marks omitted.) Id., 767-68.


 The dissent incorrectly asserts that we have applied the wrong test in reviewing the defendant’s claim under Batson and State v. Holloway, 209 Conn. 636, 646 & n.4, 553 A.2d 166, cert. denied, 490 U.S. 1071, 109 S. Ct. 2078, 104 L. Ed. 2d 643 (1989). See part II of the dissenting opinion. The dissent suggests that we apply the test enunciated by the dissenting opinion in Purkett v. Elem, 514 U.S. 765, 770, 115 S. Ct. 1769, 131 L. Ed. 2d 834 (1995) (Stevens, J., dissenting), whereby the party offering the race neutral reason at step two of the process would be required to demonstrate, at that second step, that the reason was related to the trial of the case. Id., 775 (Stevens, J., dissenting). This contention is flawed for several reasons. First, the defendant has not raised this claim. On the contrary, the defendant’s sole and exclusive argument is that he is entitled to prevail under the majority holding in Purkett, which indicates that case relatedness is to be considered by the trial court at step three. See id., 768; see also footnote 18 of this opinion. Indeed, the defendant expressly concedes that “the state has met its burden” of establishing a legitimate, race neutral reason for the exercise of the challenge under step two of the Batson-Holloway test, claiming only that the state “has failed under step [three].” Second, tire defendant has challenged the state’s exercise of its peremptory challenges under the United States constitution only; he makes no claim under the state constitution and does not ask us to invoke our supervisory authority. Consequently, we are bound to apply the Batson test as explicated by the majority in Purkett, subject, of course, to the modification to step one of that test as previously approved by this court in Holloway. Furthermore, contrary to the assertion of the dissent, Purkett did not effect a change in the court’s Batson jurisprudence; in fact, the court in Purkett expressly and emphatically explained that it was applying the same three step procedure that it previously had adopted in Batson. Purkett v. Elem, supra, 767. Thus, as the court in Purkett stated in concluding that the Circuit Court of Appeals had used an improper test, “[t]he Court of Appeals erred by combining Batson's second and third steps into one, requiring that the justification tendered at the second step be not just neutral but also at least minimally persuasive, i.e., a ‘plausible’ basis for believing that ‘the person’s ability to perform his or her duties as a juror will be affected.” Id., 768. The court in Purkett went on to explain that “[t]he Court of Appeals appears to have seized on our admonition in Batson that to rebut a prima facie case, the proponent of a strike must give a clear and reasonably specific explanation of his legitimate reasons for exercising the challenges . . . and that the reason must be related to the particular case to be tried .... This warning was meant to refute the notion that a prosecutor could satisfy his burden of production by merely denying that he had a discriminatory motive or by merely affirming his good faith. What [Batson] means by a legitimate reason is not a reason that makes sense, but a reason that does not deny equal protection.” (Citations omitted; emphasis added; internal quotation marks omitted.) Id., 768-69. The dissent, in mischaracterizing the holding of the court in Purkett; see *221footnote 15 of the dissenting opinion; ignores the unambiguous language of the Purkett majority and, instead, chooses to rely on the Purkett dissent’s characterization of the majority opinion. Finally, even if the defendant had raised a claim under the state constitution, he could not prevail because, as we recently have reiterated, ”[a]fter the burden shifts to the state to demonstrate that its challenges were race-neutral, the defendant’s Batson claim is treated similarly under the state and federal constitutions.” (Internal quotation marks omitted.) State v. Robinson, supra, 237 Conn. 245 n.6; accord State v. Hinton, supra, 227 Conn. 322 n.23.
The dissent also contends that, in State v. Gonzalez, supra, 206 Conn. 404, we indicated our approval of what has since become the test advocated by the dissent in Purkett for purposes of state law. See footnote 21 of the dissenting opinion. This assertion is false. We expressly noted in Gonzalez that our decision in that case rested solely upon Batson’s interpretation of the federal constitution and not any independent ground under state law. State v. Gonzalez, supra, 393-94 n.2. Because the defendant makes no claim that article first, § 8, of the constitution of Connecticut affords him any additional protection from discriminatory jury selection, our decision today rests on federal grounds. Indeed, the language that the dissent takes from Gonzalez to support its contention is a direct quote from Batson. See id., 404; footnote 21 of the dissenting opinion. Moreover, in Gonzalez, we rejected a case-relatedness argument nearly identical to the argument advanced by the dissent. State v. Gonzalez, supra, 404. Thus, as we stated previously, our state jurisprudence differs from Batson only in that, under state law, we dispense with the requirement that the defendant make a prima facie showing of discrimination.
The dissent further asserts that, in State v. Beltran, 246 Conn. 268, 717 A.2d 168 (1998), this court adopted the test advocated by the dissent in Purkett. We disagree. Although we acknowledge that Beltran contains some discussion of case relatedness during the analysis of step two of the process established under Batson and Holloway, id., 279-80; our decision in Beltran was predicated solely upon the federal constitution; id., 277 n.7 (“[b]ecause the defendant has failed to provide any independent analysis under file state constitution [appellate review is limited] to the federal constitution”); and, therefore, we were not free to deviate from the test enunciated by the majority in Purkett. Moreover, no claim was made by either party in Beltran that the state was required to demonstrate case relatedness at step two of the process rather than at step three. Accordingly, we reject the dissent’s contention that Beltran requires a showing of case relatedness prior to step three.
Finally, it is true, as the dissenting justice states, that the dissenting justice moved, sua sponte, to request the filing of supplemental briefs and reargument regarding his assertion, not raised by the defendant either in the trial court or on appeal, that we should apply the test advocated by the *222dissent in Purkett rather than the test enunciated in Batson as explicated by the majority in Purkett. The dissenting justice did not do so, however, until a full ten months after oral argument in this case; indeed, his failure to raise the issue in a timely manner is the sole reason for the delay in the issuance of this opinion. Contrary to the approach belatedly advocated by the dissenting justice, we defer consideration of the argument he advances until it is properly before us.


 The racial composition of the jury is not dispositive because “the striking of even one [prospective] juror on the basis of race violates the equal protection clause, even when other jurors of the defendant’s race were seated . . . .” (Internal quotation marks omitted.) State v. Hinton, supra, 227 Conn. 332.


 The dissent, in reliance on State v. Gonzalez, supra, 206 Conn. 400^107, contends that a trial court “should analyze each proffered reason for exercising the challenge in isolation from one another, but within the context of the entire record.” In Gonzalez, we discussed each of the prosecutor’s two reasons for exercising a peremptory challenge separately, solely in order to effectuate a thorough appellate review. We did not state, or otherwise intimate, that a trial court should evaluate each reason in isolation when determining whether it is pretextual. Thus, the dissent misrepresents the import of Gonzalez in claiming that each reason must be analyzed “in isolation.”


 The dissent asserts that our application of the clearly erroneous standard in this case is “incorrect.” On the contrary, we have expressly stated that the finding of the trial court regarding a claim of pretext under Batson and Holloway is to be afforded deference and will not be disturbed unless it is clearly erroneous. State v. Hinton, supra, 227 Conn. 323-24. Indeed, this is the standard explicitly mandated by the United States Supreme Court for *225Batson claims, like this one, raised under the federal constitution. E.g., Hernandez v. New York, supra, 500 U.S. 364-65, 369; see also United States v. Franklyn, 157 F.3d 90, 97 (2d Cir. 1998).
In addition, the dissent, quoting State v. Ellis, 232 Conn. 691, 701, 657 A.2d 1099 (1995), maintains that we should subject the trial court’s findings to ihe same “independent and scrupulous examination of the entire record that we employ in our review of constitutional fact-finding . . . .” The defendant, however, has not sought such heightened review in this case; the dissent simply concludes that we should apply it. Moreover, in cases in which we have invoked the heightened review urged by the dissent, we have done so within the broader context of the clearly erroneous standard. See, e.g., State v. Webb, 238 Conn. 389, 448-50, 680 A.2d 147 (1996); State v. Ellis, supra, 700-701; State v. Greenfield, 228 Conn. 62, 68-69, 634 A.2d 879 (1993). In any event, even if it is assumed, arguendo, that the trial court’s findings, which led to the rejection of the defendant’s claims of discriminatory intent, are subject to the same heightened review generally reserved for constitutional fact-finding, our “independent and scrupulous examination of the entire record" persuades us that the defendant may not prevail on those claims.


 In State v. Gonzalez, supra, 206 Conn. 406, we reviewed and summarily rejected a disparate treatment claim under Batson, which was raised for the first time on appeal. Gonzalez, however, was decided prior to State v. Golding, supra, 213 Conn. 240, wherein we concluded that we will not review an unpreserved constitutional claim requiring a predicate factual determination. Because the defendant’s unpreserved disparate treatment claim raises undecided questions of fact, we will not review it.


 According to the dissent, this court, in evaluating the defendant’s disparate treatment claims, should consider not only those venirepersons who were expressly identified by the defendant in the trial court in support of his claim, but, in addition, any other venirepersons whose selection by the state’s attorney might support the defendant’s claim of disparate treatment. We disagree. It would be both unfair and unreasonable to require the trial court to conduct a comparative evaluation of the backgrounds of venirepersons who have not been identified by the defendant in support of his Batson claim. Because a party is entitled to raise & Batson challenge at any time prior to the swearing in of the jury; State v. Robinson, supra, 237 Conn. 250; there is no reason why the burden of identifying, with reasonable specificity, those venirepersons whose selection by the opposing party tends to support the moving party’s Batson claim should be on the trial court, rather than on the party making the Batson claim. Moreover, because a claim of purposeful discrimination under Batson raises issues of fact to be decided by the trial court, the moving party’s failure to inform the trial court of the full factual basis for the claim renders that claim unreviewable. See footnote 23 of this opinion.


 For each venireperson, we use that individual’s initials to protect his or her legitimate privacy interests.


 At this time, five venirepersons had been selected, one of whom was African-American, and one of whom was both African-American and Native American.


 C.W. indicated that she would need to be 100 percent certain of the defendant’s guilt before she could vote for a conviction. Thereafter, C.W., in response to questioning by the defendant, indicated that she could follow the court’s instructions on reasonable doubt.


 Thereafter, C.W., in response to further questioning by the court, stated that her religious beliefs would not prevent her from following Connecticut law.


 The trial court, in its ruling on this and the defendant’s other Batson challenges, failed to address, in express terms, each and every one of the reasons given by the state’s attorney in support of the state’s use of a peremptory challenge. The defendant maintains that the trial court was required to address explicitly each reason given by the state’s attorney for exercising the allegedly discriminatory peremptory challenge. The defendant, however, cites to no authority in support of his claim. Moreover, the defendant, having failed either to raise this argument in the trial court or to request a further, more specific articulation by that court regarding its findings, is not entitled to review of his claim.
The defendant also asserts that the record tends to demonstrate that the trial court, after concluding that one of the reasons proffered by the state’s attorney for the use of the peremptory challenge was legitimate, ended its inquiry instead of considering whether all of the reasons given by the state’s *231attorney, taken together and in light of all of the circumstances, gave rise to an inference of discriminatory intent. We reject the defendant’s contention because it is not supported by the record. The record indicates that the trial court considered all of the reasons tendered by the state’s attorney for exercising the peremptory challenges. The record also indicates that the trial court gave the defendant a full opportunity to demonstrate, in the case of each of his Batson challenges, why, in his view, the reasons proffered by the state’s attorney were pretextual.


 J.G. initially appeared to indicate that her employer had had some contact with Biller Associates, but later denied it. It is entirely possible that J.G.’s initial statement stemmed from her misunderstanding of the question posed by the state’s attorney.


 The state’s attorney explained that J.G.’s eagerness to be selected as a juror may have caused her to overstate her willingness to follow the court’s instructions.


 Of these, four were African-American.


 W.V. had been chosen as a,juror approximately one week prior to I.M.’s voir dire. Although the defendant did not identify W.V. by name in connection with his argument that I.M. was subject to disparate treatment relative to W.V., the record reflects that W.V. had been described in sufficient detail to alert the trial court as to W.V.’s identity, thereby providing the court with a basis to consider meaningfully the defendant’s claim.


 Initially, I.M. indicated that a person with a mental illness should be held accountable for his or her conduct. Later, however, I.M. indicated that her son lost control of his actions because he suffered from hallucinations. When the state’s attorney then asked whether she believed her son, therefore, should not be held responsible for his conduct, I.M. responded “yes.” The state’s attorney then asked I.M. whether, as a general matter, people with mental illnesses should not be held accountable for their conduct I.M. agreed. The trial court interjected and, in an attempt to elicit a clarification of I.M.’s views on the matter, asked I.M. a different question, to which I.M. responded that some mentally ill persons should be held accountable for their actions, while others should not.


 At this point, ten venirepersons had been selected, four of whom were African-American.


 In the trial court, the defendant claimed that the state’s lengthy voir dire also “[violated M.F.’s] first amendment rights to freedom of religion.” The defendant, however, did not raise this claim on appeal.


 J.E.B. v. Alabama ex rel. T.B., supra, 511 U.S. 127, involved a paternity and child support action filed by the state of Alabama on behalf of the mother of a minor child, T.B., against the child’s putative father, J.E.B. During jury selection, the state used nine of its ten peremptory challenges to strike male venirepersons, while J.E.B. used all but one of his peremptory challenges to excuse prospective female jurors. Id., 129.


 The court discussed the historical exclusion of women from jury service and, in so doing, drew an analogy to the manner in which African-Americans also had been treated. We do not interpret the court’s holding, however, to turn on whether a particular group historically has been excluded from jury service. Indeed, the court framed much of its discussion condemning stereotypical treatment in broad terms. See generally J.E.B. v. Alabama ex rel. T.B., supra, 511 U.S. 137-42. Moreover, the case focused, to a large degree, on the use of peremptory challenges to excuse male venirepersons; indeed, the jury that had been selected by the parties in that case was comprised exclusively of females. Finally, the court expressly declined the state’s invitation to limit its holding to women, concluding instead that the right to be free from discriminatory jury selection applied equally to men. Id., 141.


 “It is well settled that [the United States Supreme Court’s] decision to deny a petition for writ of certiorari does not in any sense constitute a ruling on the merits of the case in which the writ is sought.” Bethley v. Louisiana, 520 U.S. 1259, 117 S. Ct. 2425, 138 L. Ed. 2d 188 (1997) (Stevens, J.).


 In State v. Davis, supra, 504 N.W.2d 767, which was decided before the United States Supreme Court issued its decision in J.E.B., the state exercised a peremptory challenge to excuse an African-American venireperson who also was a Jehovah’s Witness. Id., 768. Although denying that race played a part in her decision to exclude the venireperson, the prosecutor admitted that “it was highly significant to the State . . . that the man was a [Jehovah’s] Witness. ... I would never, if I had a [peremptory] challenge left . . . fail to strike a [Jehovah’s] Witness from my jury. ... In my experience [Jehovah’s Witnesses] are reluctant to exercise authority over their fellow human beings in this Court House.” Id. In declining to apply Batson to religion-based challenges, the Minnesota Supreme Court observed that the United States Supreme Court had not extended the reach of Batson beyond race. Id. The court also noted that “[t]he use of the peremptory strike to discriminate purposefully on the basis of religion does not . . . appear to be common and flagrant. . . . [T]he nature of the bias sought to be eliminated by a Batson challenge is particularly illusive in the case of religion. . . . Furthermore, religious affiliation ... is not as self-evident as race or gender.” Id., 771. Finally, the court stated that “[ojrdinarily, at common law, inquiry on voir dire into a juror’s religious affiliation and beliefs is irrelevant and prejudicial, and to ask such questions is improper.” Id., 772.


 Justice Thomas expressed the view that the judgment in State v. Davis, supra, 504 N.W.2d 767, should be vacated and the case remanded to the Minnesota Supreme Court “to consider explicitly whether a principled basis exists for confining the holding in J.E.B. to the context of sex.” Davis v. Minnesota, supra, 511 U.S. 1117 (Thomas, J., dissenting).


 In a brief concurrence to the court’s denial of the petition for certiorari in Davis v. Minnesota, supra, 511 U.S. 1115, Justice Ginsberg noted two “key” observations made by the majority in State v. Davis, supra, 504 N. W.2d 767, that, she indicated, Justice Thomas had failed to articulate in his dissent from the denial of the petition for certiorari: (1) religious affiliation is not as self-evident as race or gender; and (2) questions into religious affiliation ordinarily are irrelevant, prejudicial and improper. Davis v. Minnesota, supra, 1115 (Ginsberg, J., concurring). Although we agree with both of these observations, we are not persuaded that they provide a meaningful basis upon which to distinguish, for equal protection purposes, between the use of peremptory challenges to exclude venirepersons based on their race or gender, on the one hand, and their religious affiliation, on the other. Although it is true that the religious affiliation of a prospective juror is not as readily discernible as a venireperson’s race or gender, and questions about a venireperson’s religion may be objectionable, it is by no means improbable that an attorney, through the expert use of the voir dire process or otherwise, could ascertain a venireperson’s religion. Indeed, this is especially true in this state due to the constitutional right to question prospective jurors individually and the statutory right to question prospective jurors outside the presence of other prospective jurors. See footnotes 13 and 14 of this opinion.


 Because religion-based constitutional challenges generally are raised under the free exercise or establishment clauses of the first amendment to the United States constitution, “[r]eligious discrimination rarely is challenged under the [federal] equal protection clause.” Note, “Applying the Break: Religion and the Peremptory Challenge,” 70 Ind. L.J. 569, 591 (1995); see note, “Religion-Based Peremptory Challenges After Batson v. Kentucky and J.E.B. v. Alabama: An Equal Protection and First Amendment Analysis,” 94 Mich. L. Rev. 191, 204 (1995). Government action that discriminates on the basis of religion under either the free exercise clause or the establishment clause is, however, subject to strict scrutiny. E.g., Church of the Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520, 531-32, 113 S. Ct. 2217, 124 L. Ed. 2d 472 (1993) (for purposes of free exercise challenge, law restrictive of religious practice must be “narrowly tailored” to advance “compelling governmental interest”); Larson v. Valente, supra, 456 U.S. 246 (for purposes *245of establishment clause, strict scrutiny is applied to state law granting denominational preference).


 Our research has revealed only a few cases decided after J.E.B. that address this question under the federal constitution. See United States v. Somerstein, 959 F. Sup. 592, 595 (E.D.N.Y. 1997) (holding th&lBatson applies to religion-based challenges); People v. Martin, 64 Cal. App. 4th 378, 384-85, 75 Cal. Rptr. 2d 147 (1998) (holding that Batson extends to religion-based challenges but that challenge on basis of juror’s beliefs is legitimate); see *246also United States v. Stafford, 136 F.3d 1109, 1114 (7th Cir. 1998) (stating in dicta that use of peremptory challenge on basis of religious affiliation would be improper, and perhaps unconstitutional, whereas challenge on basis of religious belief that would interfere with performance as juror would be permissible). Contra Casarez v. State, 913 S.W.2d 468, 495-96 (Tex. Crim. App. 1995) (declining to extend Batson to religion-based challenges) . The weight of scholarly authority supports the view that the exercise of aperemptory challenge on the basis of a venireperson’s religious affiliation is impermissible under the federal constitution. See, e.g., note, “Religion-Based Peremptory Challenges After Batson v. Kentucky and J.E.B. v. Alabama: An Equal Protection and First Amendment Analysis,” 94 Mich. L. Rev. 191,216 (1995); note, “The Batson Analysis and Religious Discrimination,” 74 Or. L. Rev. 721, 727, 739 (1995); comment, “The Equal Protection Clause, the Free Exercise Clause and Religion-Based Peremptory Challenges,” 63 U. Chi. L. Rev. 1639,1672 (1996). But see note, “Applying the Break: Religion and the Peremptory Challenge,” 70 Ind. L.J. 569, 570 (1995) (Batson should not be extended to religion-based challenges).


 M.F. had revealed that he was a member of the Islamic faith in response to a remark by the trial judge who had observed, prior to the commencement of M.F.’s voir dire, that M.F. was wearing a hat. The trial judge had stated that headwear was prohibited in the courtroom unless worn for religious reasons.


 Although counsel must be afforded whatever “latitude is reasonably necessary to fairly accomplish the purposes of the voir dire”; (internal quotation marks omitted) State v. Dolphin, 203 Conn. 506, 512, 525 A.2d 509 (1987); inquiry on voir dire is limited “to questions which are pertinent and proper for testing the capacity and competency of the juror.” (Internal quotation marks omitted.) Bleau v. Ward, 221 Conn. 331, 341, 603 A.2d 1147 (1992). In circumstances in which inquiry into a venireperson’s religious beliefs are relevant, the trial court must take care to prevent questioning that may be harassing or otherwise inappropriate.


 For example, the state’s attorney inquired as to whether the leader of the religious sect to which M.F. belonged had a mosque, and whether M.F. was a member of a local mosque.


 For example, despite M.F.’s reassurances that Louis Farrakhan, who, in 1978, formed a new branch of the Nation of Islam and assumed leadership over i1; 2 Encyclopedia of African-American Culture and History (J. Salzman et al. eds., 1996) pp. 934-35; was not affiliated with the Islamic sect to which M.F. belonged, the state’s attorney inquired as to whether M.F.’s religious beliefs embraced anti-Semitism, observing that Farrakhan espoused antiSemitic views and that the victims in the case were Jewish. Later, the state’s attorney inquired into the beliefs held by Warith Muhammed, the leader of the sect to which M.F. belonged. Specifically, he asked whether Warith Muhammed shared the views of his father, Elijah Muhammed, whom the state’s attorney considered to be an extremist.
Resuming his inquiry into the Nation of Islam, the state’s attorney explored M.F.’s views concerning the status of women:
“[Mr. Dearington, State’s Attorney]: [Traditionally, the Nation of Islam, and this may not apply to you, considered women on a lower level than men. Is that not—
“[M.F.]: That’s a—they might have done that but I think that’s an Arabian view of Islam. No. There [are] women doctors, lawyers in positions of the . . .
“[Mr. Dearington]: Okay. As far as deliberating then, you don’t—you wouldn’t have a problem with women. Obviously there are men and women on a jury.
“[M.F.]: No. I have personal views but, no. I think I can put them aside.”


 The relevant portion of the voir dire is as follows:
“[Mr. Dearmgton, State’s Attorney]: Suppose the court gave you the appropriate law in this case and it didn’t entirely agree with your religious beliefs. How would you deal with that?
“[M.F.]: I would refer to our [Imam] and address him with my claim.
“[Mr. Dearmgton]: Who is — I—
“[M.F.]: My [Imam], our [Imam], you know, our spiritual spokesman and our local master and, you know, break to him the situation and see if I could — ”
Although M.F. subsequently reassured the state’s attorney that he would foEow the court’s instructions, the state’s attorney was entitled to assess M.F.’s statement in the context of M.F.’s entire voir dire testimony, and in Eght of his own observations concerning the depth of M.F.’s reügious convictions.


 M.F. testified that he had been arrested on four separate occasions on charges associated with the possession of marijuana, burglary, sexual assault, and driving with an expired registration and without automobEe insurance. The sexual assault charge, which stemmed from an aEeged incident twenty years eariier, and the possession of marijuana charge, subsequently were dismissed. M.F. had agreed to a plea with respect to the *249burglary charge, and had served a period of probation. The motor vehicle related charges had been brought within the preceding year.


 M.F.’s comments in this regard were made in response to the questions of the state's attorney concerning M.F.’s ability to judge another person:
“[M.F.]: I [have] made so many mistakes myself ....
“[Mr. Dearington, State’s Attorney]: As far as many mistakes, I’m not sure what you are talking about.
“[M.F.]: In general. Well, we all make them, you know.
“[Mr. Dearington]: Well, that’s true.
“[M.F.]: I didn’t want to get particular.
“[Mr. Dearington]: Okay. All right. But in terms of—
“[M.F.]: Let me just say. I would hate to think that I would have to judge a person because of their cultural background or because of some other [person’s] actions which weren’t directly related to [him or her].”
Although the state’s attorney did not press M.F. for any greater detail regarding the nature of his past “mistakes,” M.F. had revealed a history of drug and alcohol use, and gambling.


 The reservations expressed by the state’s attorney over the role that sympathy might play in M.F.’s decision making are supported by the record *250of M.F.’s voir dire testimony, the relevant portion of which is set forth below:
“[Mr. Dearington, State’s Attorney]: Now as far as sympathy. A case such as this lends itself to sympathy. Families on both sides. Two families on one side and then there’s the . . . defendant’s family. Sympathy cannot be a factor in your deliberations. It cannot influence your judgment in this case. It cannot be something that controls how you decide this case. Can you assure us that you would not let sympathy influence your judgment in this case?
“[M.F.]: Can I assure you?
“[Mr. Dearington]: Right.
“[M.F.]: No. There’s no certainty about that. I myself struggle, you know, with emotions and, you know, hopefully when I do see them arise, I don’t let it cloud my judgment. And I’m not saying that, you know, it wouldn’t affect my decision making, but I would like to think that, you know, as I struggle to rise above my own, that I can struggle and rise above somebody else’s also and not lose focus on the real matter that’s being dealt with.
“[Mr. Dearington]: Well, when you say [you] would like to think that you would not [let] sympathy, I guess, cloud your decision is what you said.
“[M.F.]: You are asking me for a guarantee or—
“[Mr. Dearington]: No. No one can guarantee. This is the first time you’ve ever done this. We don’t expect guarantees but you know yourself better than anyone, [M.F.]. If you feel that [you] can’t with certainty or can’t say with a fair measure of certainty that sympathy won’t affect [your] judgment, that’s what we’re interested in.
“[M.F.]: Okay.
“[Mr. Dearington]: We’re not looking for 100 percent guarantees but do you think it might be a problem? That’s all we want to know.
“[M.F.]: Yes. I think it could be a problem.
“[Mr. Dearington]: Even though the court will tell you it shouldn’t be a problem?
“[M.F.]: Right.
“[Mr. Dearington]: It’s easy for the court to say that. It’s you who [has] to deal with the situation.
“[M.F.]: I’d like to think [of] myself as compassionate. Yes, it could be a problem.
“[Mr. Dearington]: Do you think it would be a problem to the point that you might not want to sit on this case or [it] might interfere with your ability to follow the rules in this case?
“[M.F.]: I wouldn’t like to think that. No. I would hope that it wouldn’t be.”
Later, defense counsel inquired: “Can you assure us that you would be able to put sympathy aside, whatever natural sympathies that you might have, and not let that affect your objective determination of the facts in this case?” M.F. responded: “I could stick to the facts.”
Finally, M.F. also appeared to be uncertain about whether he would be concerned with the sentence that might be imposed in the case, remarking: *251‘T would like to think not. A lot of my decisions, right, are from a spiritual point of view and in Islam we have a saying ... if it’s [Allah’s] will, and that’s pretty much where I try to leave it . . . .”


 The state’s attorney questioned M.F. with respect to his understanding of the burden of proof:
"[Mr. Dearington, State’s Attorney]: All right. Let me — as far as just some of the general legal propositions, we have to prove our case beyond a reasonable doubt. I’m sure you are aware of that and that’s less than 100 percent certainty. Can you understand that there is a difference and accept the fact, [M.F.], that you don’t have to be 100 percent certain to convict?
“[M.F.]: Yes.
“[Mr. Dearington]: Yes? Do you follow my question?
“[M.F.]: Right. You’re saying, in other words, there’s no absolute when you are talking in terms of — I guess that’s what you referred to, Your Honor, is preponderance.
“[Mr. Dearington]: Well, it’s proof beyond a reasonable doubt, but that’s a lower level than being 100 percent sure. There can be some doubt and you can still convict.
“[M.F.]: Okay.
“[Mr. Dearington]: Can you accept that concept? Many people think gee, I want to be 100 percent sure.
“[M.F.]: Sure. That’s why when I refer to excellence, I always say human excellence.”


 M.F. indicated that his sister had been treated at the mental health center, and that his girlfriend was employed there.


 Eleven venirepersons had been chosen at this point, including four African-Americans and one Hispanic.


 The defendant was referring to venireperson W.V. See part I B 3 of this opinion.


 We note, however, that both the state’s attorney and defense counsel frequently asked questions of G.D. that were susceptible to a yes or no answer. On at least two occasions, though, when asked more open-ended questions, G.D. did elaborate. For example, when he was asked how he would respond if he were in a minority of one on a vote by the jury, G.D. answered: “Well, I would make sure that everyone knows why I am voting against it or for it, whatever. If I was in the minority, I would try to see if they would see my point of view.” When asked if he ever felt taken advantage of in purchasing goods or services, G.D. responded affirmatively, citing as examples the purchase of a car or of an item, such as a collectible, that had been falsified. He also explained that he felt that he previously had been taken advantage of because of a lack of knowledge on his part.


 G.D. also stated that, during high school, he had been employed as a cook and as a bank teller.


 Consequently, we disagree with the defendant that, because the state’s attorney did not inquire further into G.D.’s job responsibilities, the state’s attorney was not entitled to rely on the evidence, albeit modest, that was in the record regarding the nature of G.D.’s employment.


 For example, in response to a question from defense counsel regarding G.D.’s “source of news ... on a daily basis,” G.D. responded: “Source of news? ESPN. I am not much of a news man. I like sports.”


 G.D. stated that the police officer had pulled him and his friend over without engaging the siren. The officer then “called over the megaphone and demanded my friend to get out. He didn’t ask him to step out of the car. He was just real obnoxious.”


 The state’s attorney asked the following questions about the incident:
“[Mr. Dearington, State’s Attorney]: As a result of that, do you have a feeling about prosecutors, that they overstep their bounds or are not fair?
“[G.D.]: No.
“[Mr. Dearington]: Do you think the prosecutor was fair to you?
“[G.D.]: Yeah.
“[Mr. Dearington]: As far as that individual officer, do you know what happened to him?
“[G.D.]: No.
“[Mr. Dearington]: Was he disciplined?
“[G.D.]: I never found out what happened.
:it * *
“[Mr. Dearington]: Do you haveafeeling, asaresult of that experience with that police officer, that might affect your judgment about all police officers?
“[G.D.]: No, I don’t.”


 G.D. testified that, although he had attended high school with these persons, his familiarity with them stemmed from weekend recreational football games. G.D. stated: “I just knew of [the perpetrator and the victim] just a couple of ‘hi’s, ‘bye’s. That’s it.” The state’s attorney asked: “So you weren’t *257familiar with either the victim or the shooter? G.D. responded, “[I just] knew them by name.”


 With respect to G.D.’s family situation, the state’s attorney noted only that it would be “of some interest in terms of how [G.D.] would look at this case.”


 At this point, thirteen venirepersons had been selected. Of those thirteen, four were African-American and two were Hispanic.


 Although these persons were not identified by name, defense counsel referred to a person on the panel the previous day who was “involved in nuclear plants.”


 Other than B.A.’s and W.V.’s limited formal education, the defendant has not claimed, and the record would not support a claim, that B.A. and W.V. were similar in any other respect. Moreover, as we previously have explained, the state had substantial reason to retain W.V. as a juror despite his sixth grade education. See part I B 3 of this opinion.


 See footnote 10 of this opinion.


 The defendant also had specifically requested that the trial court “not charge that extreme means the ‘greatest degree of intensity away from the norm, away from the normal or usual state, for the defendant.’ ” (Emphasis in original.)


 In State v. Austin, 244 Conn. 226, 243-44, 710 A.2d 732 (1998), we recently considered a similar challenge to the definition of “extreme” that we adopted in State v. Elliott, supra, 177 Conn. 10. In Austin, however, we declined to address the merits of the defendant’s claim because the definition that he urged us to adopt was not the definition that he had requested in the trial court. State v. Austin, supra, 244. In concluding that the defendant was not entitled to review under the plain error doctrine, however, we noted that the trial court had “properly instructed the jury.” Id.


 Indeed, the trial court in Bishop had instructed the jury that “ ‘[ejxtreme’ means excessive, or far advanced, or grievous.” State v. Bishop, supra, 753 *264P.2d 468. Because no challenge was made to the trial court’s definition of extreme, the Utah Supreme Court did not address it.


 The relevant portion of the jury charge in Ott was as follows: "[TJhe extreme disturbance must be an extreme emotional disturbance. You are instructed that there are varying degrees of emotional disturbance. Not every disturbance is an extreme emotional disturbance in the law. In determining what the term extreme means with reference to extreme emotional disturbance I instruct you that the term means the outermost or furtherest, most remote in any direction, final or last. . . .” (Internal quotation marks omitted.) State v. Ott, supra, 297 Or. 388.


 Although the defendant in Ott also raised the alternative claim that the trial court’s definition of extreme was improper; State v. Ott, supra, 297 Or. 390; the Oregon Supreme Court held that the trial court should have explained the term “extreme emotional disturbance” without defining the word “extreme.” Id., 391. The court’s comments on the defendant’s alternative claim are therefore dicta.